      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 1 of 80




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 UNITED STATES OF AMERICA

              v.                                    CR. NO. Ot:
                                                           [18 U.S.C. § 371;
WILLIAM LEE HOLLADAY,III                                    18 U.S.C. § 1343;
    a/k/a "Trey,"                                           18 U.S.C. § 1028A(a)(1);
DEBORAH IRBY HOLLADAY                                       18 U.S.C. § 2]
    a/k/a "Deb,"
WILLIAM RICHARD CARTER, JR.
    a/k/a "Rick,"
GREGORY EARL CORKREN
    a/k/a "Greg,"
DAVID WEBB TUTT,and
THOMAS MICHAEL SISK
    a/k/a "Tom,"                                    INDICTMENT

The Grand Jury charges:

                                      I. INTRODUCTION

A.     The Defendants

       1.     From in or about July of 2013 and continuing until on or about October 31, 2020,

Defendant WILLIAM LEE HOLLADAY,III a/k/a "Trey"(hereinafter,"TREY HOLLADAY")

was the superintendent of the Athens, Alabama City School District. Before assuming this

position, TREY HOLLADAY worked as an athletics coach, teacher, and administrator for

various public school districts in Alabama. At all times material to this indictment, TREY

HOLLADAY was married to DEBORAH IRBY HOLLADAY.

       2.     From in or about August of2013 and continuing until on or about June 1, 2017,

Defendant DEBORAH IRBY HOLLADAY a/k/a "Deb"(hereinafter,"DEBORAH

HOLLADAY')was a teacher employed by the Athens City School District. On or about June 1,

2017, DEBORAH HOLLADAY retired.
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 2 of 80




       3.     From in or about August of 2015 and continuing to the present, Defendant

WILLIAM RICHARD CARTER,JR. a/k/a "Rick"(hereinafter,"CARTER")was an employee

of the Athens City School District. From on or about August 17, 2015 and continuing until on or

about October 15, 2015, CARTER was a technology teacher at Athens Renaissance School.

From on or about October 15, 2015 and continuing until on or about June 28, 2016, CARTER

was the coordinator of virtual programs for the Athens City School District. From on or about

June 28, 2016 and continuing until on or about July 20, 2017, CARTER was the director of

innovative programs for the Athens City School District. From on or about July 20, 2017 and

continuing until an unknown date, CARTER was the executive director of innovative programs

for the Athens City School District. In this position, CARTER's duties included overseeing

innovative programs and charter school authorization. During his time working for the Athens

City School District, CARTER also held the positions of:(1)interim principal of Athens Middle

School;(2) principal of Athens High School; and (3) executive director of planning.

       4.     At all times material to this indictment, Defendant GREGORY EARL

CORKREN a/k/a "Gree (hereinafter,"CORKREN")was a resident of Tuscaloosa County,

Alabama and was a retired public educator. CORKREN retired in or about 2015. Before

retiring, CORKREN held various positions, including teacher, athletics coach, and administrator,

for various public school districts in Alabama. CORKREN was a longtime friend of TREY

HOLLADAY.

       5.     At all times material to this indictment, Defendant DAVID WEBB TUTT

(hereinafter,"TUTT")was a resident of Marengo County, Alabama. During his professional

career, TUTT held various positions, including football coach at Marengo Academy in Linden,

Alabama. TUTT was a longtime friend of TREY HOLLADAY.



                                               2
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 3 of 80




       6.      At all times material to this indictment, Defendant THOMAS MICHAEL SISK

a/k/a "Tom"(hereinafter,"SISK") was the superintendent of the Limestone County, Alabama

School District.

B.     Relevant Public School Districts and Schools

       1.      Athens City Schools

       7.      At all times material to this indictment, the Athens City School District

(hereinafter,"ACS")was a Kindergarten through 12th grade (hereinafter, "K-12") public school

district serving Athens.

       8.      On or about May 15, 2014, the ACS board of education adopted Policy JBCB,the

"Non-Resident Student Admissions - Policy." This policy gave the ACS superintendent and the

ACS board of education the authority to accept an application for enrollment from a non-resident

student. Subject to limited exceptions, the policy required ACS to charge tuition in the amount

of $1,200 per year to any non-resident student admitted under the policy. Policy JBCB was in

effect during all times relevant to this indictment.

       9.      From on or about January 20, 2016 and continuing to the present, ACS was a

"public charter school authorizer." As such, ACS had authority to approve or deny applications

by groups seeking to form charter schools within the geographic boundaries of ACS.

       10.     From in or about the fall of 2016 and continuing to the present, the Athens

Renaissance School (hereinafter,"Athens Renaissance") was a virtual and blended K-12 public

school operated by ACS. Before becoming a standalone school, from on or about an unknown

date until in or about the fall of 2016, Athens Renaissance was a virtual education program of

Athens High School. During all times material to this indictment, Athens Renaissance offered

"blended" and "virtual" education models. Students enrolled in a blended education model



                                                  3
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 4 of 80




attended physical Athens Renaissance campuses approximately two days per week (or on an as-

needed basis) and, on other days, attended school virtually using an online learning management

system. Students enrolled in a virtual education model did not attend an Athens Renaissance

campus and instead attended school exclusively through an online learning management system.

       11.     A "learning management system" is a software application used for the

administration, documentation, tracking, reporting, and delivery of virtual educational courses.

Learning management systems are often developed by third-party corporations and sold to

school systems for use in virtual schools or programs.

       12.     During the period relevant to this indictment, Athens Renaissance used several

learning management systems. Among the learning management systems used by Athens

Renaissance was Odysseyware. Unlike some learning management systems, Odysseyware did

not provide live instructors. Rather, it provided only written and prerecorded content and

assessment tools. Accordingly, users of Odysseyware were required to employ instructors and

administrators to oversee Odysseyware-based courses.

       13.     On or about June 11, 2015, the ACS board of education adopted Policy ILB.

Policy ILB governed the operation of Athens Renaissance. Policy ILB provided, in part, that

"[Athens Renaissance] courses and programs are free for enrolled full-time students meeting the

residency requirements of Policy JBC, and available for a non-resident student tuition fee for

enrolled full-time, non-resident students who meet Policy JBCB eligibility requirements and

Athens City Schools[ACS]enrollment procedures." Policy ILB also permitted students to be

"gues-t" enrolled in Athens Renaissance. Guest-enrolled students would take a limited number of

virtual courses through Athens Renaissance and otherwise remain enrolled in another public,




                                                4
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 5 of 80




private, or home school. Policy ILB required guest enrollees to "pay a fee relative to the number

of courses they take." Policy ILB was in effect at all times material to this indictment.

       14.     On or about June 11, 2015, the ACS board of education also adopted the

Addendum to Policy ILB. The Addendum to Policy ILB, in pertinent part, defined what

constituted a "full-time" student of Athens Renaissance: "Full-time students are required to take,

at minimum, six (6)credits per year at either the traditional or accelerated pace." The

Addendum to Policy ILB also required Athens Renaissance to identify truant students. The

policy stated that a virtual student was considered truant when he or she was more than 15

percent off pace in one or more of his or her classes. When a student became truant, the Athens

Renaissance principal was to "send official notification to the student and parent(s)/guardian(s)

notifying all parties that the student is truant and in violation of Alabama's Compulsory School

Attendance Law."

       15.     At all times material to this indictment, the Alabama Renaissance School

(hereinafter,"Alabama Renaissance") was a proposed public charter school. On or about August

3, 2017, the ACS board of education, as a charter school authorizer, voted to convert part of

Athens Renaissance into a charter school to be known as Alabama Renaissance. Alabama

Renaissance was to serve Alabama students located outside of the greater Athens area. Alabama

Renaissance was to be overseen by an independent board, and it was to hire a separate entity to

manage its operations. Alabama Renaissance did not educate students during the 2017-2018

school year. In or about the summer of 2018, efforts to establish Alabama Renaissance were

abandoned.

       2.      Limestone County Schools




                                                 5
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 6 of 80




       16.    At all times material to this indictment, the Limestone County School District

(hereinafter,"LCS") was a K-12 public school district headquartered in Athens and serving

students in Limestone County, Alabama.

       17.    During the 2016-2017 school year, LCS operated a virtual education program, the

Limestone County Virtual School. Limestone County Virtual School was not a separate school

recognized by the Alabama State Department of Education. Instead, it was a program that

provided virtual education courses to students of brick-and-mortar schools operated by LCS.

       18.    During the 2016-2017 school year, LCS delivered virtual education courses to

Limestone County Virtual School students using the learning management system, Odysseyware.

LCS did not, however, have any license to use Odysseyware. Rather, students of Limestone

County Virtual School took Odysseyware courses using a license paid for by ACS.

       3.     Conecuh County Schools

       19.    At all times material to this indictment, the Conecuh County School District

(hereinafter,"CCS")was a K-12 public school district headquartered in Evergreen, Alabama and

serving students in Conecuh County, Alabama. At all times material to this indictment, Z.B. was

the superintendent of CCS.

       20.    At all times material to this indictment, CCS operated the Genesis Innovative

School. Genesis Innovative School offered virtual courses to students it enrolled. Genesis

Innovative School offered these courses through multiple learning management systems.

       21.    During the 2017-2018 school year, some students of Genesis Innovative School

used the learning management system, Odysseyware. CCS did not, however, have any license to

use Odysseyware. Rather, students of Genesis Innovative School took Odysseyware courses

using a license paid for by ACS.



                                               6
       Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 7 of 80




C.     Relevant Private Schools

       22.        At all times material to this indictment, Marengo Academy was a K-12 private

school located in Linden. Marengo Academy required students to pay tuition.

       23.        At all times material to this indictment, Jackson Academy was a K-12 private

school located in Jackson, Alabama. Jackson Academy required students to pay tuition.

       24.        At all times material to this indictment, Pickens Academy was a K-12 private

school located in Carrollton, Alabama. Pickens Academy required students to pay tuition.

       25.        At all times material to this indictment, the Lakeside School was a K-12 private

school located in Eufaula, Alabama. The Lakeside School required students to pay tuition.

       26.        At all times material to this indictment, Southern Academy was a K-12 private

school located in Greensboro, Alabama. Southern Academy required students to pay tuition.

       27.        At all times material to this indictment, Monroe Academy was a K-12 private

school located in Monroeville, Alabama. Monroe Academy required students to pay tuition.

       28.        At all times material to this indictment, Meadowview Christian School was a K-

12 private school located in Selma, Alabama. Meadowview Christian School required students

to pay tuition.

       29.        At all times material to this indictment, Abbeville Christian Academy was a K-12

private school located in Abbeville, Alabama. Abbeville Christian Academy required students to

pay tuition.

       30.        At all times material to this indictment, Marion Academy was a K-12 private

school located in Marion, Alabama. Marion Academy required students to pay tuition.




                                                   7
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 8 of 80




       31.     At all times material to this indictment, Camden Christian Academy was a K-12

private school located in Camden, Alabama. Camden Christian Academy required students to

pay tuition. Camden Christian Academy was not accredited.

D.     Relevant Corporations

       32.     From on or about February 25, 2016 and continuing through the present,

Educational Opportunities and Management, LLC (hereinafter,"Ed Op") was a limited liability

corporation registered with the Alabama Secretary of State. At all times material to this

indictment, the sole member of Ed Op was CORKREN.

       33.     From on or about February 22, 2017 until on or about July 24, 2018, Tutt

Educational Services, LLC (hereinafter,"Tun Educational") was a limited liability corporation

registered with the Alabama Secretary of State. At all times material to this indictment, the sole

member of Tutt Educational was TUTT. On or about July 24, 2018, TUTT filed articles of

amendment with the Alabama Secretary of State changing the name of Tutt Educational to "Tutt

Consulting Services, LLC." On or about September 20, 2019, TUTT filed documents with the

Alabama Secretary of State dissolving the renamed corporation.

       34.     From on or about November 22, 2016 until on or about December 19, 2018, Sage

Professional Development, LLC (hereinafter,"Sage") was a limited liability corporation

registered with the Alabama Secretary of State. At all times material to this indictment, the sole

member of Sage was DEBORAH HOLLADAY.

       35.     From on or about April 12, 2016 and continuing until the present, Company A

was a limited liability corporation registered with the Alabama Secretary of State.




                                                8
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 9 of 80




E.     The Alabama State Department of Education

       36.     The Alabama State Department of Education (hereinafter,"ASDE")is a state

agency that oversaw all K-12 public school districts operating within Alabama. At all times

material to this indictment, the ASDE was headquartered in Montgomery, Alabama, within the

Middle District of Alabama. The state board of education governed the ASDE. The state board

of education selected a state superintendent of education who administered the ASDE. The

deputy state superintendent of education for the division of administrative and financial services

oversaw the state's allocation offunds to public school districts.

F.     Statewide Public Education Funding in Alabama

       37.     At all times material to this indictment, Alabama K-12 public school districts

received funding from both local and statewide tax revenues. Statewide funding came

predominately from the Education Trust Fund, an account administered by the state

comptroller's office, located in Montgomery. To receive funding from the Education Trust

Fund, a school district was required to participate in the Foundation Program. The ASDE

administers the Foundation Program.

       38.     At all times material to this indictment, as the head ofthe ASDE,the state

superintendent of education was responsible for determining the amount of Foundation Program

funding each local school district was entitled to receive. The state superintendent made these

determinations using a formula set forth in state regulations. Generally, this formula linked each

district's Foundation Program allocation to its "average daily membership." Average daily

membership referred to the average number of students enrolled in a school district during the 20

school days immediately following Labor Day. In most cases, the higher a district's average

daily membership, the higher its Foundation Program allocation would be. During the relevant



                                                 9
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 10 of 80




period, the Foundation Program formula resulted in a school district receiving between $5,500

and $7,000 per year for each whole student in its average daily membership.

       39.     At all times material to this indictment, the state comptroller issued Foundation

Program payments through electronic transfers. The state comptroller did so at the direction of

the state superintendent of education.

       40.     At all times material to this indictment, Foundation Program payments were made

monthly and were made "in arrears." This meant that the average daily membership of a district

during the 20-day period following Labor Day of Year X was used to determine the Foundation

Program allocation that was paid to the district beginning on October 1 of Year X+1. That

Foundation Program allocation was then paid in monthly installments from October of Year X+1

through September of Year X+2.

       41.     At all times material to this indictment, to provide funding to districts who

experienced sudden growth, the state superintendent of education also directed the state

comptroller to issue to qualifying districts "Current Units" payments. Current Units payments

were calculated by subtracting the previous year's average daily membership from the current

year's average daily membership. The difference was then entered into a formula that

determines a district's Current Units payments. Current Units payments were issued, in most

cases, in or around December and June of the school year in which the average daily

membership was calculated.

G.     Alabama Virtual Education Law

       42.     In or about April of 2015, the governor of Alabama signed into law Act No. 2015-

89. The act dealt with virtual education offerings in Alabama public schools. Section 1

provided,"Before the 2016-2017 school year, each local board of education shall adopt a policy



                                                10
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 11 of 80




providing, at a minimum, a virtual education option for eligible students in grades nine to 12,

inclusive, beginning with that school year." The act went on to state that "[t]he policy shall offer

students in grades nine to 12, inclusive, an online pathway for earning a high school diploma

and, at a minimum, shall include all ofthe following:(1) The scope and delivery of virtual

options.(2) Student eligibility criteria for initial and continuing participation in the virtual

program. (3) Specific requirements for monitoring performance and testing protocol consistent

with this act. (4) Attendance requirements, if any."

       43.      Section 2(a) provided,"A full-time student enrolled in a virtual program shall be

enrolled and counted in the average daily membership ofthe local school, participate in state

testing and accountability requirements through the local school system, and, upon satisfying the

graduation requirements ofthe local board of education, receive a diploma from the local school

system."

H.      Statewide Education Data Management

       44.      At all times material to this indictment, K-12 public school districts in Alabama

inputted student information into a computer-based education data management program. Each

school district used the same program; however, each district maintained its own database within

the program. The ASDE was able to access each district's student information management

database.

       45.      At all times material to this indictment, among the types of data in each district's

program for each student enrolled in the district were:(1)schools attended and dates of

attendance;(2)course schedules;(3)instructors;(4)grades earned in all classes;(5)attendance

records;(6) standardized test scores; and(7) personal identifying information.




                                                  11
        Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 12 of 80




         46.     At all times material to this indictment, because all public school districts in

Alabama use the same student information management program, a student could only be

enrolled in one district's database at any time. If a student already enrolled in one district's

database attempted to enroll in a new district, the new district's database would send a

notification to the old district and prevent enrollment in the new district.

         47.     At all times material to this indictment, each year, following the 20-day period

after Labor Day, officials with the ASDE accessed each district's student information

management database and extracted information about each student enrolled in the district. The

ASDE official used wire communication in interstate commerce to extract this data. ASDE

officials then use the extracted data to calculate each district's average daily membership. Each

district's superintendent was responsible for ensuring the accuracy of the enrollment information

for his or her district.

         48.     At all times material to this indictment, private school students were not included

in any student information management database accessible to the ASDE.

                                     II. BACKGROUND EVENTS

A.       ACS's Flexibility Waiver

         49.    On or about June 16, 2015, TREY HOLLADAY,on behalf of ACS,sent an

application to the ASDE for a "flexibility contract." A flexibility contract is entered into

between the ASDE and a school district and allows the school district to obtain programmatic or

budgetary flexibility regarding specified statutes or regulations in order to meet some innovative

plan.

         50.    The request submitted by TREY HOLLADAY sought flexibility regarding

various state statutes and regulations in order to implement Athens Renaissance as a virtual



                                                   12
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 13 of 80




education option. In support ofthe request, ACS submitted Policy ILB and the Addendum to

Policy ILB, recounted above.

       51.     On or about September 3, 2015, while the application for the flexibility waiver

was pending before the state superintendent of education, TREY HOLLADAY sent a letter to

the state superintendent. The letter stated that, per TREY HOLLADAY's understanding,"Full-

time students participating in the virtual option at the Renaissance School are enrolled as full-

time students in the [ACS] system, in the same manner as traditional students." TREY

HOLLADAY added that he hoped that Athens Renaissance would attract "home school students,

private school students, and other non-traditional students that have abandoned public education

for various reasons, and to enroll or 'recover' them as full-time students in our school system."

TREY HOLLADAY informed the superintendent that ACS was "enrolling non-traditional

students(who are not otherwise enrolled as public school students)from both our district and

from across the State as full-time students in our school system (limited, of course, by our own

logistical considerations, such as capacity)." The memorandum also mentioned guest-enrolled

students, stating that such students would take a few courses with ACS but would remain

enrolled in their schools. Guest-enrolled students would, according to TREY HOLLADAY,pay

fees to ACS for taking courses through Athens Renaissance. TREY HOLLADAY

acknowledged that ACS would not include guest-enrolled students "in our school system's

average daily membership."

       52.     On or about November 5, 2015, the state superintendent of education informed

ACS,through a letter to TREY HOLLADAY,that the ASDE had approved the flexibility

contract. The letter contained a list of"advisements and reminders." The attached list stated:

"Concerning [ACS's] request to allow [ACS]to offer one or more traditional, online, or blended



                                                 13
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 14 of 80




courses to students enrolled in other public or non-public schools (or students that are home

schooled) as 'guest students'(or transient students) for a fee, without enrolling them as students

in the [ACS](and thus, not receiving accompanying public funding for such students): No

Foundation Program units are earned."

B.     ACS's Fall 2015 Agreement with Marengo Academy

       53.     While the flexibility contract was pending, in or about September of 2015, TREY

HOLLADAY came into contact with the administration of Marengo Academy. During

discussions, TREY HOLLADAY suggested that Marengo Academy allow ACS to enroll

Marengo Academy students in Athens Renaissance. TREY HOLLADAY offered Marengo

Academy:(1)laptop computers; and (2)access to online courses through various learning

management systems. In exchange, Marengo Academy would be required to provide ACS

student identifying information, transcripts, and grades. At TREY HOLLADAY's direction,

ACS officials would then use that information to enroll Marengo Academy students in Athens

Renaissance and thus make it appear that the Marengo Academy students were full-time ACS

non-resident virtual students.

       54.     Marengo Academy accepted the offer from TREY HOLLADAY. Accordingly, in

or about the fall of 2015, Marengo Academy officials provided student information to ACS

officials. ACS officials then, acting at TREY HOLLADAY's direction, used that information to

enroll the Marengo Academy students into ACS's student information management database.

By doing so, the ACS officials made it appear that the Marengo Academy students were full-

time non-resident virtual students of ACS.

       55.     In fact, during the 2015-2016 school year, the Marengo Academy students were,

at all times, full-time students of Marengo Academy. In most instances, tuition was paid to



                                                14
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 15 of 80




Marengo Academy for the students to attend. On normal school days, the students reported to

the brick-and-mortar campus of Marengo Academy in Linden. The students received instruction

from teachers employed by Marengo Academy.

       56.     In contrast, no tuition was paid to ACS for the Marengo Academy students. The

students did not report to any campus of Athens Renaissance or any other ACS school. The

students were not full-time students of Athens Renaissance or any other ACS school.

       57.     Because the Marengo Academy students were listed in ACS's student information

management database, the ASDE counted the Marengo Academy students when determining

ACS's fall 2015 average daily membership. This resulted in an increased average daily

membership for ACS when compared to its fall 2014 average daily membership.

C.     March 2016 Meeting with ASDE Officials

       58.     On or about March 2, 2016, TREY HOLLADAY attended a meeting in

Montgomery at the ASDE office. There, he met with the state superintendent of education, the

deputy state superintendent of education for the division of administrative and financial services,

and others. An attorney for the ACS board of education also attended the meeting. During the

meeting, the attendees discussed ACS's practice of enrolling private school students in Athens

Renaissance and then counting those students in ACS's average daily membership. The deputy

state superintendent of education for the division of administrative and financial services raised

concerns about this practice. In response, TREY HOLLADAY and the ACS board of education

attorney agreed to discontinue the practice of associating with private schools. During the

meeting, the state superintendent also advised TREY HOLLADAY that ACS should refrain from

enrolling in Athens Renaissance full-time virtual students who did not reside within

approximately 100 miles of Athens.



                                                15
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 16 of 80




       59.     Following this meeting, on or about March 7, 2016, the ACS board of education

attorney sent an email message to the deputy state superintendent of education for the division of

administrative and financial services. In that message, the ACS board of education attorney

noted that, during the March 2 meeting, the participants "discussed the students who are enrolled

full-time in Athens City but who also attend Marengo Academy in some capacity." The attorney

then wrote that, in light of the ASDE officials' concerns about ACS's enrollment of these

students, ACS was "willing to 'pull back' with respect to this issue." As such, the attorney stated

that ACS would "not enroll any full-time student into its Renaissance School unless that student

first presents papers showing that, if he/she was enrolled in any public or private school, that

he/she has withdrawn from such school."

                                        III. THE CHARGES

                                            COUNT 1
                                           (Conspiracy)

       60.     The factual allegations contained in each of the foregoing paragraphs of this

indictment are hereby realleged and incorporated herein as if copied verbatim.

       61.     Beginning in or about February of 2016 and continuing until in or about August

of 2018, in Montgomery County, within the Middle District of Alabama, and elsewhere, the

defendants,

                        WILLIAM LEE HOLLADAY,III a/k/a "Trey,"
                         DEBORAH IRBY HOLLADAY a/k/a "Deb,"
                       WILLIAM RICHARD CARTER,JR. a/k/a "Rick,"
                         GREGORY EARL CORKREN a/k/a "Greg,"
                               DAVID WEBB TUTT,and
                          THOMAS MICHAEL SISK a/k/a "Tom,"




                                                 16
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 17 of 80




as well as others, both known and unknown, did knowingly and intentionally conspire, combine,

and agree with themselves and others to commit offenses against the United States, in violation

of Title 18, United States Code, Section 371.

                              OBJECTS OF THE CONSPIRACY

       62.     It was an object of the conspiracy to knowingly and willfully execute and attempt

to execute a scheme to defraud and to obtain money and property by means of materially false

and fraudulent pretenses, representations, and promises, and for the purpose of executing that

scheme, transmit and cause to be transmitted by means of wire communication in interstate

commerce, writings, signs, signals, pictures, and sounds, in violation of Title 18, United States

Code, Section 1343; and

       63.     It was an object ofthe conspiracy to execute and attempt to execute a scheme and

artifice to defraud, and to obtain money and property by means of materially false and fraudulent

pretenses, representations, and promises, and for the purpose of executing that scheme, utilize

the United States mail and private and commercial interstate carriers, in violation of Title 18,

United States Code, Section 1341.

                              PURPOSE OF THE CONSPIRACY

       64.     It was a purpose of the conspiracy for ACS, LCS, and CCS to obtain greater state

funding allocations through the Foundation Program than they would otherwise have been

entitled to by purporting to enroll into their respective virtual schools students who were in fact

full-time students of brick-and-mortar private schools and who were not taking even close to

what could be considered full course loads through a virtual education program. ACS would

then use, directly and indirectly, portions of the excess money to fund the completion of capital

projects, including, the new campus of Athens High School.



                                                 17
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 18 of 80




       65.     It was a purpose of the conspiracy for TREY HOLLADAY,DEBORAH

HOLLADAY,CARTER,CORKREN,TUTT, and SISK to obtain, directly and indirectly, for

their own personal use, portions of the increased revenue generated for ACS, LCS,and CCS by

the fraudulent enrollment of private school students in the ACS, LCS, and CCS virtual schools.

                                   MANNER AND MEANS

       It was part of the conspiracy that:

A.     2016-2017 School Year

       1.      TREY HOLLADAY's Recruitment of CORKREN and the Formation of Ed
               Op

       66.     In or about February of 2016, TREY HOLLADAY met with CORKREN. During

the meeting and subsequent conversations, TREY HOLLADAY asked CORKREN to:(1)form a

limited liability corporation;(2)through the corporation, contract with ACS;(3) pursuant to that

contract, contact private schools and offer incentives to encourage the private schools to permit

ACS to enroll the private school students in Athens Renaissance; and (4)through the

corporation, receive payments from ACS.

       67.     On or about February 25, 2016, CORKREN filed with the Alabama Secretary of

State documents creating Ed Op. Ed Op was the corporation through which CORKREN would

do the things suggested by TREY HOLLADAY.

       68.     On or about April 22, 2016, ACS and Ed Op entered into a "SERVICES

AGREEMENT." TREY HOLLADAY executed the contract for ACS; CORKREN executed the

contract for Ed Op. The term of the contract was to run from May 1, 2016 through June 30,

2017. The preamble of the contract stated: "There are anticipated to be a significant number of

[Athens Renaissance] full-time and guest enrollment students in the Marengo County, Alabama

area ... during the 2016-17 school year" and "ACS seeks assistance with respect to the logistics


                                                18
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 19 of 80




and administrative issues presented by serving the Students." The contract obligated Ed Op to

fulfill various responsibilities related to the students it would serve. For doing so, ACS agreed to

pay Ed Op a fee of $45 per month per student serviced. The fee was to be paid monthly in

arrears, with the first payment due on June 1, 2016 and the last payment due on July 1, 2017.

       69.     At some point thereafter, TREY HOLLADAY approached CORKREN and

instructed CORKREN that CORKREN should give to TREY HOLLADAY a portion of the

profits Ed Op would earn through any contract it entered into with ACS. TREY HOLLADAY

directed CORKREN to make payments to him in cash.

       2.      Recruitment of Private Schools and ACS Digital Showcase

       70.     During in or about February, March, and April of 2016, TREY HOLLADAY and

CARTER worked to recruit private schools to provide student information that could be used to

enroll private school students in Athens Renaissance. They did so by offering the schools:(1)

access to Odysseyware;(2)laptop computers;(3)increased internet capabilities;(4)standardized

testing; and (5) monetary payments. In exchange, TREY HOLLADAY and CARTER asked the

school officials to provide ACS (though Ed Op, the intermediary) with:(1) student and parent

identifying information;(2) academic transcripts; and (3) at the end of each semester, copies of

the students' report cards.

       71.     On or about May 2 and May 3, 2016, ACS hosted a "Digital Learning Showcase."

TREY HOLLADAY,CARTER,and CORKREN attended this event. Representatives of

Jackson Academy, Pickens Academy,the Lakeside School, and Southern Academy attended the

event. ACS, directly or indirectly, paid for lodging and meals for these private school

representatives. During the event, TREY HOLLADAY encouraged private school

representatives to associate with ACS in exchange for various benefits.



                                                19
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 20 of 80




       72.     Thereafter, representatives from each ofthe above-described four private schools

accepted the above-described benefits and, in exchange, provided student information to

CORKREN. CORKREN then relayed that information to ACS officials. The private school

students were then fraudulently enrolled as full-time Athens Renaissance virtual students for the

2016-2017 school year. Additionally, in or about the summer of 2016, representatives from

Marengo Academy, yet again, also agreed to and did provide student information to ACS for the

2016-2017 school year.

       73.     TREY HOLLADAY,CARTER,and CORKREN then began to use a code to

refer to the private schools providing student information to be used for fraudulent enrollment.

They referred to Marengo Academy as "E01." Jackson Academy was "E02." Pickens

Academy was "E03." The Lakeside School was "E04." Southern Academy was "E05."

       3.      Enrollment of Private School Students in Athens Renaissance

       74.     In or about June of 2016, ACS hosted a "Digital Instruction and Planning"

training session in Athens. DEBORAH HOLLADAY presented at this session. Teachers from

the following private schools attended the session: Jackson Academy,the Lakeside School, and

Marengo Academy. During the session, the private school teachers learned about using

Odysseyware.

       75.     In or about July of 2016, ACS hosted a second "Digital Instruction and Planning"

training session in Athens. Teachers from the following private schools attended the session:

Jackson Academy, Pickens Academy, Marengo Academy, and Southern Academy. During the

session, the private school teachers learned about using Odysseyware.

       76.     In or about the summer of 2016, CORKREN visited the various campuses ofthe

private schools that had agreed to provide student information to ACS. On some occasions, he



                                               20
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 21 of 80




delivered laptop computers to the schools. These laptop computers were purchased with ACS

funds. Some bore ACS property inventory stickers. Specifically, in or about August and

September of 2016, CORKREN made the following computer deliveries at the direction of

TREY HOLLADAY:(1) CORKREN delivered approximately 40 laptop computers to Pickens

Academy;(2) CORKREN delivered approximately 50 laptop computers to Jackson Academy;

(3)CORKREN delivered approximately 45 laptop computers to Southern Academy; and

(4) CORKREN delivered approximately 50 laptop computers to the Lakeside School.

       77.     On or about an unknown date, CORKREN delivered laptop computers to Monroe

Academy. These laptop computers were the property of LCS.

       78.     In or about the summer of 2016, CORKREN received from officials ofthe

participating private schools completed "Athens City Schools Virtual/Non-Resident Enrollment

Forms." Each enrollment form purported to be a document enrolling a particular student in

Athens Renaissance. Each enrollment form contained for the subject student: the student's

name, the parent or guardian's name, the student's address, the student's grade during the 2016-

2017 school year, the student's date of birth, and the student's school.

       79.     Each form also contained the following release:

       I understand, agree, and request that teachers and administrators at the Athens
       Renaissance School (as well as instructors and administrators of Ed-Op, Inc.) may
       provide information concerning any and all educational records of the student
       named above (including transcript information, class information and grades,
       disciplinary information, etc.) with all instructors, administrators, employees, and
       agents related to Ed-Op. I understand that this information may be used by such
       instructors, administrators, employees, and agents for, among other things,
       reviewing and discussing (i) the appropriate coursework and schedule, (ii) the
       performance and progress, and (iii) the grades and credits, of the student with
       respect to his/her classes with the virtual education program of the Athens
       Renaissance School.

       I understand that I may revoke this Consent upon providing written notice to the
       Athens Renaissance School (or that the student may revoke this Consent after


                                                21
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 22 of 80




       reaching the age of 18), but that until such revocation is made, this Consent will
       remain in effect and the student's educational records will continue to be provided
       for the purpose stated above.

       80.     At the bottom of each form was a line for a signature of a

"GUARDIAN/AUTHORIZED OFFICIAL." During in or about the summer of 2016,

CORKREN advised the private school headmasters or employees that they could sign the forms

on behalf of their students. CORKREN gave this instruction to the private school officials

because TREY HOLLADAY told him that the private school headmasters could sign the forms.

       81.     During in or about the summer of 2016:(1)the headmaster of Jackson Academy

signed enrollment forms for Jackson Academy students;(2)the assistant headmaster of Pickens

Academy signed enrollment forms for Pickens Academy students; and (3)the headmaster of the

Lakeside School signed enrollment forms for Lakeside School students. Parents or guardians

(other than those who happened to be the headmaster or assistant headmaster of a school), did

not sign the enrollment forms and did not otherwise consent to the transfer of their children's

identifying information to ACS.

       82.     By in or about August of 2016, CORKREN had collected Athens City Schools

Virtual/Non-Resident Enrollment Forms pertaining to almost all ofthe private school students

enrolled at the five participating private schools. CORKREN delivered these forms to ACS

officials for those officials to use to enroll the students in Athens Renaissance.

       83.     Some students of the Lakeside School resided in Georgia. Additionally, some

students of Pickens Academy resided in Mississippi. TREY HOLLADAY instructed

CORKREN to have the headmasters of the private schools create false Alabama addresses for

the out-of-state students of the Lakeside School and Pickens Academy.




                                                 22
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 23 of 80




       84.     On or about August 30, 2016, CARTER sent an email message to CORKREN.

The subject ofthe message was "Final To-Do List." In the message, CARTER wrote:"Address

Change on the out of state addressesll" Later that day, CARTER sent an email message to two

Athens Renaissance employees. In that message, CARTER wrote,"Mr. Corkren will also send

us our new addresses for our EO students with out of state addresses."

       85.     Thereafter, CORKREN created false Alabama addresses for the out-of-state

students. He did so by identifying vacant residential addresses in Alabama on real estate

websites, including Realtor.com. CORKREN used the vacant addresses as the false addresses

for the out-of-state students. CORKREN sent these false addresses to CARTER. CARTER then

caused ACS officials to enter the false addresses into ACS's student information management

database as though the students resided at the false addresses.

       86.     Also during in or about the summer of 2016, CORKREN presented to officials at

participating private schools what purported to be Alabama Independent School Association

(hereinafter,"AISA")"Verification Release Forms." These forms were not legitimate AISA

forms. Rather, they contained, at the top, the misappropriated header of AISA. CORKREN

asked the private school officials to complete a Verification Release Form for each of their

students.

       87.     The Verification Release Forms purported to authorize the release of information

about the subject student to the registrar of Athens Renaissance. Each form required the person

completing the form to state the "Purpose of Verification." On most of the forms,"UN-

ENROLLMENT" was indicated. At the bottom of each form, the "HEAD OF SCHOOL OR

REGISTRAR" was required to sign thus giving "consent for the named school above to release




                                                23
        Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 24 of 80




the requested information." The Verification Release Forms did not have any space for a parent

or guardian signature.

         88.   By in or about August of 2016, CORKREN had collected Verification Release

Forms signed by private school officials for many of the students to be enrolled from the

participating private schools. Parents or guardians, subject to few exceptions, did not sign the

release forms. CORKREN delivered these forms to ACS officials. The ACS officials kept each

form in an ACS file as supposed proof that the subject student had un-enrolled from a private

school before enrolling in Athens Renaissance.

         89.   As TREY HOLLADAY,CARTER,and CORKREN then knew, the students

named in the ACS enrollment and verification release forms and the parents ofthose students:

(1) did not intend to enroll as full-time public school students for the 2016-2017 school year; and

(2)did not intend to un-enroll from their respective private schools for the 2016-2017 school

year.

         90.   Also during in or about the summer of 2016, CORKREN received from officials

ofthe participating private schools academic records related to the private schools' students.

CORKREN delivered these records to ACS officials. ACS officials used the academic records

to enroll the private school students in Athens Renaissance.

         91.   Some schools, including Southern Academy and Marengo Academy, did not

provide academic records until the spring of 2017. Upon receiving those records in the spring of

2017, CORKREN sent the records to CARTER.

         4.    ACS's "Linden Hub"

         92.   As noted, during the March of2016 meeting, TREY HOLLADAY pledged that

Athens Renaissance would only accept students who resided within an approximately 100-mile



                                                24
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 25 of 80




radius of Athens. In or about the summer of 2016, TREY HOLLADAY caused ACS to open a

facility in Linden—a location within 100 miles of Marengo Academy, Jackson Academy,

Pickens Academy, and Southern Academy.

        93         In or about the summer of 2016, the superintendent of the Linden, Alabama City

School District (hereinafter,"Linden City Schools") agreed to allow TREY HOLLADAY and

ACS to access and use classroom space in an unused building under the custody and control of

Linden City Schools. TREY HOLLADAY,CARTER,and other ACS officials referred to this

space as Athens Renaissance's "Linden Hub." An ACS sign was placed in front of the Hub.

        94.        During in or about the summer and fall of 2016, TREY HOLLADAY and

CARTER oversaw improvements to the Linden Hub. The improvements included, but were not

limited to:(1) replacing the carpet;(2)replacing some ceiling tiles; and (3)placing new furniture

in the facility.

        95.        On or about July 21,2016, the ACS board of education approved the hiring of

J.T. to serve as a "digital learning coach/teacher ACS/REN." At all times material to this

indictment, J.T. was a resident of Marengo County. At TREY HOLLADAY's direction, J.T.

was to be the teacher at the Linden Hub.

        96.        During the 2016-2017 school year and the first half of the 2017-2018 school

year, J.T. worked for ACS at the Linden Hub. There, she taught eleventh and twelfth grade

Advanced Placement English courses to full-time Marengo Academy students.

        97.        Additionally, at some points during the relevant period, ACS officials used the

Linden Hub to administer state-required standardized tests to full-time private school students.

        98.        During the period alleged in this indictment, CORKREN and TUTT were

responsible for mowing the grass at the grounds of the Linden Hub.



                                                   25
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 26 of 80




       5.      Enrollment of Private School Students in Limestone County Virtual School

       99.     In or about July of 2016, TREY HOLLADAY introduced CORKREN and SISK.

Around the same time, TREY HOLLADAY told SISK that CORKREN could deliver additional

students for the Limestone County Virtual School. TREY HOLLADAY also suggested that

CORKREN would be willing to pay money back to SISK if SISK asked CORKREN to do so.

       100.    On or about July 29, 2016, Ed Op and LCS entered into a contract. CORKREN

signed the contract for Ed Op; Sisk executed it for LCS. The preamble of the contract stated:

"[T]here are anticipated to be a significant number of LCVS [Limestone County Virtual School]

full-time and guest enrollment students in the Marengo County, Alabama area. .. during the

2016-17 school year" and "EOM [Ed Op] desires to contract with LCS to provide it with such

administrative and logistical services in the state of Alabama for homeschooled students that are

not enrolled in private schools." In the official contract approved by the LCS board of education,

LCS agreed to pay Ed Op $45 per student serviced each month.

       101.    Thereafter, CORKREN and SISK verbally modified the agreement. Specifically,

they agreed that:(1)CORKREN would find students for the Limestone County Virtual School;

and (2)LCS would pay Ed Op $55 per student per month—constituting an extra $10 per student

per month than what the contract provided. CORKREN and SISK agreed that CORKREN

would set the extra money aside and, at a time and manner requested by SISK, deliver that

money to a charity.

       102.   In or about August of 2016, CORKREN came into contact with an official of

Monroe Academy. CORKREN offered the Monroe Academy official:(1)access to

Odysseyware;(2)laptop computers;(3)increased internet capabilities;(4)standardized testing;

and (5) monetary payments. In exchange, CORKREN asked the Monroe Academy official to



                                               26
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 27 of 80




provide student information needed to enroll the Monroe Academy students in the Limestone

County Virtual School. As noted, LCS did not have access to Odysseyware. Instead,

CORKREN allowed Monroe Academy students to use ACS's Odysseyware license. Monroe

Academy officials agreed.

       103.    On or about August 26, 2016, the Monroe Academy headmaster completed and

signed, on behalf of each student at Monroe Academy:(1)a Limestone County Schools

Virtual/Non-Resident Enrollment Form; and (2) what purported to be an AISA Verification

Release Form. These forms were similar to the ACS forms signed by other private school

officials. The LCS enrollment form template was substantially identical to the ACS enrollment

form template. Parents or guardians did not sign the enrollment forms and did not otherwise

consent to the transfer of their children's identifying information to LCS.

       104.    As TREY HOLLADAY,SISK, and CORKREN then knew,the students named in

the LCS enrollment and verification release forms and the parents of those students:(1) did not

intend to enroll as full-time public school students for the 2016-2017 school year; and (2)did not

intend to un-enroll from Monroe Academy for the 2016-2017 school year.

       105.    On or about January 23, 2017, SISK telephoned CORKREN. During the

telephone call, SISK asked CORKREN to prepare a modified version of the LCS-Ed Op contract

approved by the LCS board of education. SISK asked CORKREN to edit the board-approved

contract so as to reflect that LCS owed Ed Op $55 per student. On or about that same date,

CORKREN converted a portable data format (hereinafter,"PDF") version of the board-

approved, executed contract into a Microsoft Word document. CORKREN then edited the

payment provision of the Word document as SISK instructed. CORKREN then converted the

edited Word document to a PDF document. Thereafter, CORKREN sent an email message to



                                                27
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 28 of 80




SISK's personal email account. Attached to the message was the modified PDF-version of the

contract.

       6.     Proposed Contract between ACS and Elba City Schools

       106.   In or about September of 2016, TREY HOLLADAY and CORKREN went to the

central office of the Elba, Alabama City School District (hereinafter,"Elba City Schools") in

Elba, Alabama. There, they met with the superintendent, C.T.

       107.   During the meeting, TREY HOLLADAY asked C.T. if Elba City Schools would

be willing to serve as an additional "hub" for Athens Renaissance. Elba is within 100 miles of

the Lakeside School in Eufaula. Linden, the location of ACS's Linden Hub, is not within 100

miles of the Lakeside School in Eufaula.

       108.   TREY HOLLADAY offered that ACS could enter into contracts to pay both Elba

City Schools and C.T. TREY HOLLADAY and CORKREN would not require C.T. or Elba

City Schools to perform any service for ACS in exchange for receiving money from such

contracts.

       109.   On or about September 11, 2016, TREY HOLLADAY sent an email message to

C.T. In the message, TREY HOLLADAY wrote:"We have approximately 150 students within

70 miles of Elba now and plan to add a couple of hundred more next year. So based on 150, you

would receive $75,000 next year and if we added 200 more you would receive[]$175,000 in

2018-19."

       110.   For reasons unknown, ACS did not ever make payments to Elba City Schools or

to C.T. Elba City Schools did not serve as a hub for ACS during the relevant period.




                                               28
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 29 of 80




       7.      Calculation of ACS and LCS Average Daily Memberships during the Fall of
               2016

       111.    On or about October 14, 2016, officials with the ASDE,from ASDE offices in

Montgomery, using wire communications in interstate commerce, caused to be extracted

enrollment information from ACS's student information management database. The database

reflected that full-time students of Marengo Academy, Jackson Academy, Pickens Academy,the

Lakeside School, and Southern Academy had been enrolled as full-time ACS students for some

or all of the 20-day period following Labor Day of 2016. In total, ACS's enrollment information

included in excess of 750 full-time private school students.

       112.    These full-time private school students were, in no way,full-time virtual students

of ACS.

       113.    On or about October 12, 2016, officials with the ASDE,from ASDE offices in

Montgomery, using wire communications in interstate commerce, extracted enrollment

information from LCS's student information management database. The database reflected that

full-time students of Monroe Academy had been enrolled as full-time LCS students for some or

all of the 20-day period following Labor Day of 2016. In total, LCS's enrollment information

included in excess of200 full-time private school students.

       114.    These full-time private school students were, in no way,full-time virtual students

of LCS.

       8.      Private Schools' Use of Odysseyware and Reporting of Grades

       115.    During the 2016-2017 school year, students at Marengo Academy, Jackson

Academy,Pickens Academy,the Lakeside School, Southern Academy, and Monroe Academy

used Odysseyware and any other curriculum provided by ACS only to a limited extent.




                                               29
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 30 of 80




        116.   Some students took no elective courses through Odysseyware. Other students

took a small number of elective courses through Odysseyware. In most cases, employees of the

private schools administered these elective courses in that such employees monitored students'

progress while the students worked on the elective courses.

        117.   Additionally, some private school teachers occasionally used Odysseyware

curriculum to obtain supplemental assignments in traditionally taught courses.

        118.   Additionally, as noted, some students at Marengo Academy took Advanced

Placement English taught by J.T. at the Linden Hub.

        119.   Subject to very few possible exceptions, during the 2016-2017 school year,

students at the above-referenced private schools did not take "six (6) credits per year at either the

traditional or accelerated pace" through Odysseyware or any other learning management system

or curriculum provided by ACS,as required by ACS's Addendum to Policy ILB to be considered

full-time virtual students.

        120.   After the conclusion of each semester of the 2016-2017 school year, the above-

referenced private schools provided to CORKREN copies of report cards pertaining to the

preceding semester or, in the case of one school, a single list of all grades earned by every

student during the preceding semester. At some point, CARTER instructed CORKREN to

modify private school report cards or grade lists to omit the names of private schools.

CORKREN then provided those report cards or grade lists (or modified versions ofthe report

cards or grade lists that omitted the name ofthe private school) to CARTER. CARTER then

provided those report cards or grade lists (or modified versions ofthe report cards or grade lists

that omitted the name of the private school) to ACS officials. ACS officials, at CARTER's

direction, then loaded the grades reflected on the report cards or grade lists into ACS's student



                                                 30
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 31 of 80




information management database to make it appear that the students had earned the grades in

ACS courses. ACS officials, at CARTER's direction, loaded each grade into ACS's student

information management database without regard to whether the student earned the grade

through a course that utilized an ACS learning management system or instructor or through a

course taught by a private school teacher in a traditional manner. ACS officials, at CARTER's

direction, then generated official ACS report cards for the private school students containing

grades that the private school students earned at their respective private schools.

       9.      Obtaining Private School Parent Signatures on ACS Enrollment Forms

       121.    In or about February of 2017, ASDE officials visited the physical campuses of

Athens Renaissance. They went to "audit" paperwork associated with Athens Renaissance

students.

       122.    In connection with the audit, TREY HOLLADAY instructed CORKREN to

obtain private school parent signatures on ACS enrollment forms. TREY HOLLADAY did so

even though the private school officials had, for almost every student, already signed an ACS

enrollment form and even though, at the beginning of the 2016-2017 school year, ACS had

purported to enroll each student.

       123.    Thereafter, CORKREN asked officials at the private schools whose students were

fraudulently enrolled in Athens Renaissance to obtain, from the parents or guardians of their

students, signed ACS enrollment forms. In some instances, CORKREN offered for Ed Op to pay

and did pay a school a monetary amount for each parent-signed enrollment form the private

school provided to him. ACS reimbursed CORKREN for the payments Ed Op made to private

schools in exchange for the parent-signed forms.




                                                31
        Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 32 of 80




         124.   Private school officials then persuaded parents and guardians to sign ACS

enrollment forms. Private school officials caused the signed forms to be delivered to

CORKREN.

         125.   For example, in or about February of 2017, the headmaster of the Lakeside

School sent a United States Mail package from Eufaula, Alabama to Northport, Alabama, the

town in which CORKREN resided. Inside the package were ACS enrollment forms signed by

Lakeside School parents.

         126.   CORKREN then caused the signed forms to be delivered to CARTER. CARTER

caused the signed forms to be placed in the ACS files of the private school students.

         10.    Standardized Testing

         127.   In or about the spring of 2017, DEBORAH HOLLADAY and CARTER visited

the Linden Hub and other locations to administer state-required standardized tests to the full-time

private school students who were fraudulently enrolled in Athens Renaissance.

         128.   Also in or about the spring of 2017, CARTER assisted CORKREN and SISK in

planning to administer state-required standardized tests to the full-time Monroe Academy

students who were fraudulently enrolled in Limestone County Virtual School.

         11.    Introduction of TUTT to the Scheme

         129.   In or about the spring of 2017, TREY HOLLADAY contacted TUTT and invited

TUTT to become a participant in the scheme. TUTT's role was, initially, to contact private

schools and recruit the private schools to participate in the scheme during the 2017-2018 school

year.




                                                32
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 33 of 80




       130.    TUTT agreed to participate. Thereafter, at TREY HOLLADAY's direction, Ed

Op formed an agreement with Tutt Educational, the company that TUTT formed for the purpose

of participating in the scheme.

       12.     Payments Made During the 2016-2017 School Year

       131.    During the 2016-2017 school year, payments were made in the following manner:

          i.   State to ACS and LCS

       132.    The state of Alabama made payments through the Foundation Program to ACS

and to LCS. These payments were, for the most part, based on the school districts' fall 2015

average daily membership. The making of the payments involved the use of wire

communications in interstate commerce.

       133.    In or about September of 2017, the state of Alabama made a Current Units

payment to ACS. This payment was based on the increase in ACS's average daily membership

during the fall of 2016. That increase resulted, in large part, from the fraudulent enrollment of

full-time private school students. The making of the payment involved the use of wire

communications in interstate commerce.

         ii.   ACS to Ed Op

       134.    ACS made payments to Ed Op. These payments were based on the number of

private school students "served" by CORKREN through Ed Op during the preceding month.

Between on or about June 1, 2016 and on or about July 31, 2017, CORKREN received and

deposited into an Ed Op account payments from ACS having a total value in excess of $500,000.

        iii.   LCS to Ed Op

       135.    LCS made payments to Ed Op. These payments were based on the number of

Monroe Academy students "serveC by CORKREN through Ed Op during each month. Between



                                                33
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 34 of 80




in or about September of2016 through in or about February of 2017, CORKREN received and

deposited into an Ed Op account payments from LCS having a total value in excess of $100,000.

        iv.   Ed Op to Private Schools

       136.   CORKREN,through Ed Op, made payments to the following private schools:

Marengo Academy, Jackson Academy, Pickens Academy,the Lakeside School, Southern

Academy, and Monroe Academy. The total value ofthe payments from Ed Op to these six

private schools exceeded $150,000.

       137.   CORKREN,through Ed Op, also made payments to other private schools that

CORKREN was trying to induce to provide student information that could be used to

fraudulently enroll students into ACS or LCS schools during the next school year.

         v.   Ed Op to CORKREN,TREY HOLLADAY,and CARTER

       138.   CORKREN made transfers from the Ed Op account to his own personal account.

       139.   CORKREN withdrew United States currency from the Ed Op account and from

his own personal account.

       140.   On multiple occasions, CORKREN then gave United States currency to TREY

HOLLADAY.

       141.   On multiple occasions, CORKREN then gave United States currency to

CARTER.

       142.   CORKREN also paid for the repairs of the personal vehicles of TREY

HOLLADAY's and DEBORAH HOLLADAY's children.

        vi.   Ed Op to Tutt Educational




                                              34
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 35 of 80




       143.   Starting in March of 2017, CORKREN made payments from an Ed Op account to

Tutt Educational. These payments, made between in or about March of 2017 and in or about

July of 2017, had a total value exceeding $20,000.

       vii.   Ed Op to SISK

       144.   On or about January 3, 2017, CORKREN wrote a check drawn on an Ed Op

account payable to Charity A, a charitable organization with which SISK was affiliated. The

check had a value of approximately $15,000. CORKREN did so at the direction of SISK. SISK

directed that CORKREN make the payment to Charity A so that Sisk could personally enrich

himself with the money paid to Charity A. The amount reflected the extra $10 per student per

month that LCS had been paying Ed Op for the preceding months. On or about January 13,

2017, Charity A deposited the check from Ed Op into an account under its control.

       145.   On or about January 20, 2017, Charity A, at SISK's direction, wired

approximately $13,000 from its account to a personal account of SISK's.

B.     2017-2018 School Year

       1.     Establishment of New Money Flow and Participants

       146.   Before the beginning ofthe 2017-2018 school year, TREY HOLLADAY

modified the scheme and caused the scheme to be modified in the following ways:

              i.      TREY HOLLADAY caused the following:(1)during the 2017-2018

school year, ACS and CCS would make monthly payments to Ed Op;(2)Ed Op would then

make monthly payments to Tutt Educational;(3)Tutt Educational would then make monthly

payments to Sage, the company owned by DEBORAH HOLLADAY;(4)DEBORAH

HOLLADAY would then use money paid to Sage for her own and her family's personal use and




                                              35
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 36 of 80




would cause funds to move from a Sage account to personal accounts belonging to DEBORAH

HOLLADAY and TREY HOLLADAY.

               ii.    TREY HOLLADAY also directed CORKREN that Ed Op should begin

making payments directly to private school employees so as to make it appear that private school

employees were independent contractors of Ed Op.

        147.   To make these changes, on or about June 28, 2017, TREY HOLLADAY sent an

email message, using wire communications in interstate commerce,from his personal email

account to CORKREN. The subject of the message was "Stuff." The message contained no

text. Attached to the message were four documents, namely:

               i.     A draft agreement between ACS and Ed Op for the 2017-2018 school

year. The draft agreement called for ACS to pay Ed Op per month for each student serviced:

(1)$60, if Ed Op did not provide services to the student during any part ofthe 2016-2017 school

year; and (2)$200, if Ed Op did provide services to the student during any part ofthe 2016-2017

school year. The term of the draft agreement was to be from July 1, 2017 through September 30,

2018.

               ii.    A draft agreement between Ed Op and Tutt Educational. The draft

agreement called for Tutt Educational to "provide the Chief Executive Officer of Educational

Opportunities and Management, LLC.. . with guidance, advise [sic], and assistance concerning

various independent-virtual education projects, including innovative education initiatives,

personnel management and nontraditional education delivery." Under the draft agreement, Ed

Op was to pay Tutt Educational:(1) a monthly payment of$16,500;(2)a student management

and professional development fee of $16,500;(3)an internet connectivity fee of $10,000;(4)for

10 months, a site service monthly fee of $24,000;(5)if Ed Op did not provide Tutt Educational



                                               36
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 37 of 80




with laptop computers, then a single payment of $135,000; and(6)other approved expenses.

The draft agreement was to expire on June 30, 2018.

               iii.    A draft agreement between Tutt Educational and Sage. The draft

agreement called for Sage to provide "the Chief Executive Officer of Tutt Educational Services,

LLC... with guidance, advise [sic], and assistance concerning professional development and

teacher training." Under the draft agreement, Tutt Educational was to pay Sage a monthly fee of

$16,500. The draft agreement was to expire on June 30, 2018.

               iv.     A draft agreement template between Ed Op and a "contract teacher." The

draft agreement template called for the teacher to provide "student instruction, grading, testing,

counseling, reporting, and assistance concerning assigned virtual education students and

nontraditional education delivery." Under the draft agreement template, Ed Op was to pay the

teacher $200 per student assigned. This would come in two payments. These payments would

be distributed on December 15 and May 31 "or upon receipt of the required reports provided to

the CEO." The draft agreement template also stated: "Payment to the Teacher will not be

distributed until grade reports are received."

       148.    On or about June 28, 2017, TREY HOLLADAY,on behalf of ACS,executed the

2017-2018 ACS-Ed Op agreement. CORKREN also executed the agreement for Ed Op on or

about the same date. The agreement executed on or about June 28, 2017 was substantially

similar to the draft agreement sent by TREY HOLLADAY to CORKREN by email on or about

the same date. However, the payment provision of the executed agreement differed from the

payment provision of the email attachment draft agreement. The executed agreement called for

the following monthly payments per student serviced:(1)$45, if Ed Op did not provide services




                                                 37
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 38 of 80




to the student during any part ofthe 2016-2017 school year; and (2)$150, if Ed Op did provide

services to the student during any part ofthe 2016-2017 school year.

       149.    In or about July of 2017, DEBORAH HOLLADAY telephoned TUTT and

informed TUTT that TUTT would be contracting with Ed Op during the 2017-2018 school year

and that TUTT would be required to then make monthly payments to her company.

       150.    During the 2017-2018 school year, SISK did not participate in the scheme.

Moreover, private school students were not fraudulently enrolled in Limestone County Virtual

School during that school year. Additionally, Monroe Academy students were not fraudulently

enrolled in a public school district during the 2017-2018 school year.

       2.      TREY HOLLADAY Assisting CORKREN in Receiving a Loan

       151.    In or about July and August of2017, Ed Op did not have sufficient funds to pay

TUTT and the private schools. CORKREN needed funds to meet obligations until ACS began

paying Ed Op under the 2017-2018 school year contract.

       152.    In or about July and August of 2017, TREY HOLLADAY directed CORKREN to

go to First State Bank of the South and apply for a business loan.

       153.    In or about August of2017, CORKREN,on behalf of Ed Op, submitted an

application to First State Bank of the South for a $75,000 consumer loan.

       154.    On or about August 3, 2017, W.G., a First State Bank of the South official, sent

an email message to TREY HOLLADAY. In that message, W.G. asked TREY HOLLADAY to

send to him a copy of CORKREN's contract with ACS. Later that day, TREY HOLLADAY

sent an email to W.G. In that email, TREY HOLLADAY wrote,"I have attached the service

agreement. We currently have 915 students with Ed Op that are Tier 2."




                                               38
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 39 of 80




       155.    Thereafter, First State Bank of the South approved Ed Op's loan application. It

did so after CORKREN executed an assignment of the money Ed Op was to receive under its

contract with ACS. On or about August 7, 2017, CORKREN deposited into a checking account

a $75,000 check from First State Bank of the South constituting loan proceeds.

       3.      Enrollment of Abbeville Christian Academy Students in CCS's Genesis
               Innovative School

       156.    On or about an unknown date, TREY HOLLADAY introduced CORKREN to

Z.B., the superintendent of CCS. TREY HOLLADAY informed Z.B. that CORKREN could

provide students for Genesis Innovative School, CCS's virtual school.

       157.    On or about July 27, 2017, the CCS board of education voted to approve a

contract between CCS and Ed Op for the 2017-2018 school year. The CCS-Ed Op contract was

substantially similar to the 2017-2018 ACS-Ed Op contract, except that the CCS-Ed Op contract

called for monthly payments of $60 per student serviced. Z.B. signed the contract for CCS.

CORKREN signed the contract for Ed Op.

       158.    In or about June of 2017, TUTT visited the campus of Abbeville Christian

Academy. There, he met with the headmaster of the school. TUTT offered the headmaster:(1)

access to online curriculum;(2)laptop computers;(3)standardized testing of Abbeville Christian

Academy students; and (4) stipend money to be paid to Abbeville Christian Academy teachers.

In exchange, TUTT asked the headmaster to provide student information. TUTT did not specify

into what public school district the students would be enrolled.

       159.    The headmaster of Abbeville Christian Academy approved of Abbeville Christian

Academy providing student information to TLTTT in exchange for various benefits. Accordingly,

in or about June of 2017, the headmaster of Abbeville Christian Academy executed an agreement

between Abbeville Christian Academy and Tutt Educational. The agreement required that,


                                                39
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 40 of 80




during the 2017-2018 school year:(1) Tutt Educational would pay Abbeville Christian Academy

$800 per month for student interne access; and (2) Tutt Educational would provide Abbeville

Christian Academy with 50 laptop computers and 2 charging carts.

       160.    In or about July and August of 2017, DEBORAH HOLLADAY went to the

campus of Abbeville Christian Academy to train Abbeville Christian Academy teachers on how

to use Odysseyware.

       161.    In or about August of 2017, CORKREN received from Abbeville Christian

Academy student and parent identifying information and student academic records pertaining to

full-time 2017-2018 Abbeville Christian Academy students.

       162.    In or about September and October of 2017, CORKREN sent to CCS officials

copies ofthe student and parent identifying information and academic records pertaining to

Abbeville Christian Academy students that he had received from Abbeville Christian Academy.

The CCS officials then used that information to purportedly enroll the Abbeville Christian

Academy students as full-time virtual students of Genesis Innovative School.

       163.    As TREY HOLLADAY,DEBORAH HOLLADAY,CARTER,CORKREN,and

TUTT then knew,the students from Abbeville Christian Academy enrolled in Genesis

Innovative School:(1) did not intend to enroll as full-time public school students for the 2017-

2018 school year; and (2) did not intend to un-enroll from Abbeville Christian Academy for the

2017-2018 school year.

       4.      ASDE Investigation of Fraudulent Enrollment of Private School Students
               and ACS's Submission of False Documents

       164.    On or about August 17,2017, the state superintendent of education sent a letter to

TREY HOLLADAY. The letter stated that ASDE officials had learned, through contact with

private school officials, that, "in exchange for enrollment and access to virtual content provided


                                                40
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 41 of 80




through Athens Renaissance School, the private school is offered a per student allotment as well

as a laptop for each student enrolled." The state superintendent suggested that the enrollment of

private school students was "in conflict with the Virtual School Law and call[ed] into question

the legitimacy of a significant portion ofthe 2017 funded ADM [average daily membership]

reported by ACS." At the conclusion ofthe letter, the state superintendent stated that the ASDE

would "need to consider, among other things, an extrapolation of disallowed ADM [average

daily membership] and corresponding consequences in funding."

       165.    After receiving this letter, TREY HOLLADAY shared it with TUTT. TREY

HOLLADAY also discussed the matter, over the telephone and in person, with ASDE officials.

During conversations, TREY HOLLADAY insisted that all students purportedly enrolled in

Athens Renaissance were taking full course loads through Athens Renaissance. For example, on

or about August 18,2017, in an email message sent to a member of the Alabama board of

education, TREY HOLLADAY wrote,"They are taking a full class load from us and we're

educating them." As TREY HOLLADAY then knew, this statement was false.

       166.    During discussions with ASDE officials, TREY HOLLADAY learned that the

ASDE had confirmed that, in or about the fall of 2016, ACS had included in its average daily

membership report full-time students of the Lakeside School. Accordingly, in or about August

of 2017, TREY HOLLADAY instructed CORKREN to discontinue issuing payments to the

Lakeside School and informed him that ACS would not be enrolling the Lakeside School

students for the 2017-2018 school year.

       167.    As part of an effort to convince ASDE officials that ACS had educated all of the

private school students fraudulently enrolled in Athens Renaissance during the 2016-2017

school year, TREY HOLLADAY instructed CORKREN to obtain and to provide to ACS



                                               41
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 42 of 80




Odysseyware course completion reports for certain students of Marengo Academy and of the

Lakeside School. CORKREN then informed TREY HOLLADAY that such reports would show

that the private school students were not taking full course loads through Odysseyware. In

response, TREY HOLLADAY directed CORKREN to "handle it." CORKREN understood this

to mean that he should falsify such reports so that they would falsely reflect that the students

were taking full course loads through Odysseyware. As TREY HOLLADAY and CORKREN

then knew,the subject students had not taken full course loads through Odysseyware or any

other curriculum provided by ACS during the 2016-2017 school year and any reports reflecting

that they had would be false documents.

        168.   Per TREY HOLLADAY's instructions, during in or about the fall of 2017,

CORKREN prepared such reports. CORKREN then sent the falsified reports to CARTER.

        169.   On or about November 17,2017, CARTER sent an email message to the interim

state superintendent of education and the deputy state superintendent of education for the

division of administrative and financial services. CARTER copied TREY HOLLADAY on this

email message. Attached to the email message were, among other things, 20 falsified

Odysseyware course completion reports prepared by CORKREN. Each false report purported to

show that the subject student (either a 2016-2017 full-time Lakeside School or Marengo

Academy student) had taken a full course load through Odysseyware during the 2016-2017

school year. As CARTER and TREY HOLLADAY then knew,these documents were false.

CARTER sent the documents to the ASDE officials for the purpose of causing the ASDE

officials to authorize the issuance of full payment from the Education Trust Fund for the private

school students fraudulently enrolled in Athens Renaissance during the 2016-2017 school year.




                                                42
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 43 of 80




       170.    In or about March of 2018, the ASDE sent letters to private schools requesting

enrollment records so the ASDE could determine whether full-time private school students had

been included in ACS's fall 2017 average daily membership report. When he learned about

these letters, TREY HOLLADAY,indirectly through, CORKREN and TUTT,instructed the

officials ofthe private schools receiving these letters that the private schools were under no legal

to provide the ASDE with the requested data.

       5.      Enrollment of Private School Students in Athens Renaissance

       171.    For the 2017-2018 school year, private school students from Marengo Academy,

Jackson Academy, Pickens Academy, and Southern Academy were fraudulently enrolled in

Athens Renaissance School. This occurred even though neither the students at those schools nor

their parents nor guardians:(1)intended to enroll as full-time public school students for the

2017-2018 school year; or(2)intended to un-enroll from their respective private schools for the

2017-2018 school year.

       172.    Additionally, in or about August of 2017, TUTT contacted the headmaster of

Meadowview Christian School. TUTT offered the headmaster:(1) access to online curriculum;

(2)laptop computers; and (3) money to pay the school's internet bill. In exchange, TUTT asked

the headmaster to provide student information. The headmaster accepted TUTT's offer.

       173.    Thereafter, in or about August of 2017, DEBORAH HOLLADAY received from

Meadowview Christian School information needed to enroll Meadowview Christian School

students in Athens Renaissance. DEBORAH HOLLADAY sent this information to CORKREN.

CORKREN then sent this information to ACS officials.

       174.    In or about August of 2017, a Meadowview Christian School official sent to

TUTT copies of independent contractor agreements signed by Meadowview Christian School



                                                43
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 44 of 80




employees. These agreements purported to make the Meadowview Christian School employees

independent contractors of Ed Op. After receiving these documents, TUTT sent them to

CORKREN.

       175.    On or about November 13, 2017, an ACS official purportedly enrolled into

Athens Renaissance students who were full-time Meadowview Christian School students. When

the ACS official did so, the ACS official backdated the enrollments to, for most students, August

9, 2017. This occurred even though neither the Meadowview Christian School students nor their

parents nor guardians:(1)intended to enroll as full-time public school students for the 2017-

2018 school year; or(2)intended to un-enroll from Meadowview Christian School for the 2017-

2018 school year.

       6.      Calculation of ACS and CCS Average Daily Memberships During Fall 2017

       176.    On or about October 10, 2017, officials with the ASDE,from ASDE offices in

Montgomery, using wire communications in interstate commerce, extracted enrollment

information from ACS's student information management database. The database reflected that

full-time students of Marengo Academy, Jackson Academy,Pickens Academy, and Southern

Academy had been enrolled as full-time ACS students for some or all of the 20-day period

following Labor Day of 2017. On or about November 13, 2017, an ACS official modified the

database so as to make it appear that full-time students of Meadowview Christian School had

been enrolled as full-time ACS students for some or all of the 20-day period following Labor

Day of 2017. The ASDE then extracted this November 13, 2017 update. In total, ACS's

enrollment information included in excess of 500 full-time private school students.

       177.   These full-time private school students were, in no way,full-time virtual students

of ACS.



                                               44
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 45 of 80




       178.       On or about October 13, 2017, officials with the ASDE,from ASDE offices in

Montgomery, using wire communications in interstate commerce, extracted enrollment

information from CCS's student information management database. The database reflected that

full-time students of Abbeville Christian Academy had been enrolled as full-time CCS students

for some or all of the 20-day period following Labor Day of 2017. In total, CCS's enrollment

information included in excess of 50 full-time private school students.

       179.       These full-time private school students were, in no way, full-time virtual students

of CCS.

       180.       On or about July 11, 2018, an ACS official withdrew the full-time Meadowview

Christian School students from the ACS student information management database and

backdated the withdrawals to August 9, 2017.

       7.         Private Schools' Use of Odysseyware and Reporting of Grades

       181.       During the 2017-2018 school year, students at Marengo Academy, Jackson

Academy,Pickens Academy, Southern Academy, Meadowview Christian School, and Abbeville

Christian Academy used Odysseyware and any other curriculum provided by ACS only to a

limited extent.

       182.       Some students took no elective courses through Odysseyware. Other students

took one or two elective courses through Odysseyware. In most cases, employees ofthe private

schools administered these elective courses in that such employees monitored students' progress

while they worked on the elective courses.

       183.       Additionally, some private school teachers occasionally used Odysseyware

curriculum to obtain supplemental assignments in traditionally taught courses.




                                                  45
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 46 of 80




        184.   Additionally, as noted, some students at Marengo Academy took Advanced

Placement English taught by J.T. at the Linden Hub.

        185.   Subject to very few possible exceptions, during the 2017-2018 school year,

students at the above-referenced private schools did not take "six (6)credits per year at either the

traditional or accelerated pace" through Odysseyware or any other learning management system

or curriculum provided by ACS,as required by ACS's Addendum to Policy ILB to be considered

full-time virtual students.

        186.   During the 2017-2018 school year, Jackson Academy, Abbeville Christian

Academy, Meadowview Christian School, and Southern Academy provided to CORKREN

copies of report cards pertaining to the preceding semester. CORKREN provided modified

versions ofthose report cards to ACS officials, or, in the case of the Abbeville Christian

Academy report cards, to CCS officials. Per CARTER's instructions given the previous school

year, the report cards were modified to omit the private schools' names. ACS officials, at

CARTER's direction, then loaded the grades reflected on the report cards from Jackson

Academy and Southern Academy into ACS's student information management database so as to

make it appear that the students had earned the grades in ACS courses. ACS officials, at

CARTER's direction, loaded each grade into ACS's student information management database

without regard to whether the student earned the grade through a course that utilized an ACS

learning management system or instructor or through a course taught by a private school teacher

in a traditional manner. ACS officials, at CARTER's direction, then generated official ACS

report cards for the private school students containing grades that the private school students

earned at their respective private schools. CCS officials loaded the Abbeville Christian

Academy grades into CCS's student information management database in a similar manner.



                                                46
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 47 of 80




       8.      Standardized Testing

       187.    During in or about the spring of 2018, CARTER scheduled the administration of

standardized tests of private school students enrolled in Jackson Academy, Southern Academy,

and Meadowview Christian School. On or about April 10, 2018, CARTER sent the test

schedules to CORKREN by email. When he did so, CARTER instructed CORKREN to

"[p]lease notify students." On or about the same date, CORKREN sent the test schedules to

TUTT. On or about the same date, TUTT sent the test schedules to DEBORAH HOLLADAY.

       188.    In or about April and May of 2018, DEBORAH HOLLADAY went to Jackson

and Greensboro to administer the standardized tests to the full-time private school students.

       189.    At various times, DEBORAH HOLLADAY sent United States Mail packages

containing standardized testing materials.

       190.    On or about January 26, 2018, DEBORAH HOLLADAY sent a package via first-

class mail from Athens to Tuscaloosa. Written on the receipt associated with the transaction

were the words,"Mailed testing."

       191.    On or about March 9, 2018, DEBORAH HOLLADAY sent via the United States

Mail packages from Athens to Marion, Jackson, Greensboro, and Selma.

       9.      Efforts to Form Alabama Renaissance and Payments to Company A

       192.    In or about the summer of 2017, TREY HOLLADAY and CARTER began efforts

to convert a portion of Athens Renaissance into a charter school. They wanted Athens

Renaissance to remain a virtual school of ACS serving only students who resided within Athens

and nearby areas. They wanted to create a new charter school that would serve students who

resided outside of the area near Athens—including the private school students. The name of this

charter school would be Alabama Renaissance.



                                               47
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 48 of 80




       193.    On or about an unknown date, TREY HOLLADAY verbally explained to an ACS

employee that if ACS were able to convert a portion of Athens Renaissance into a charter school

that new charter school would be subject to less state oversight than Athens Renaissance. During

that conversation, TREY HOLLADAY said, when discussing the level of control ACS would

have over a charter school it authorized,"We don't have to deal with the state; we, we run, we

are the state department at that point in time."

       194.    Under the plan devised by TREY HOLLADAY,CARTER,and Company A

officials:(1) ACS would authorize Alabama Renaissance pursuant to ACS's power as a charter

school authorizer;(2) Alabama Renaissance would be under the control of a board that was

separate from the ACS board of education—the board ofthe Athens City Schools Foundation, a

non-profit organization supporting ACS;(3)the Athens City Schools Foundation would then

contract back with ACS for ACS to operate Alabama Renaissance; and (4) either ACS or the

Athens City Schools Foundation would hire Company A to manage Alabama Renaissance.

       195.    On or about August 3, 2017, the ACS board of education held a special meeting

and, during that meeting, selected Company A to operate Alabama Renaissance. Thereafter, on

or about October 1, 2017, ACS entered into a contract with Company A.

       196.    Under the contract, Company A would recruit students for Alabama Renaissance

and provide "comprehensive management." The contract required ACS to pay Company A up to

$29,587.50 monthly and $355,050 annually. After ACS and Company A entered into the

October 1, 2017 contract, TREY HOLLADAY,DEBORAH HOLLADAY,CARTER,and

TUTT began efforts to persuade private school officials to:(1) dissolve their existing private

schools;(2)reconstitute as non-profit homeschool associations; and (3) allow the students of the

new homeschool associations to be enrolled in Alabama Renaissance. The above-named co-



                                                   48
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 49 of 80




conspirators explained to private school officials that the effect of making these changes would

be:(1)the new homeschool associations would be able to use virtual education curriculum;

(2)the new homeschool associations would receive even more money from the state, through

ACS and other entities, than they had been previously receiving (if the school had previously

provided student information to ACS and received money for doing so);(3)the homeschool

associations would still be able to collect tuition, in the form of"fees" or "donations," from

students, would still be able to offer non-secular elective courses, would still be able to maintain

brick-and-mortar campuses, and would otherwise still be able to, for the most part, function as

they had as private schools. The below-named co-conspirators made the following efforts to

recruit specific private schools:

                 i.    Marion Academy

        197.   During in or about the fall of 2017, TUTT visited Marion Academy and asked

officials at Marion Academy to consider associating with ACS. TUTT mentioned that

Meadowview Christian School and Marengo Academy were already associated.

        198.   On or about October 19, 2017, DEBORAH HOLLADAY and TREY

HOLLADAY met with officials of Marion Academy at a fast-food restaurant in Marion,

Alabama. There, they attempted to recruit Marion Academy officials to participate in the above-

described scheme.

       199.    In or about January of 2018, TREY HOLLADAY,DEBORAH HOLLADAY,

CARTER, CORKREN,and TUTT went to Marion and met with the Marion Academy board of

directors. During that meeting, TREY HOLLADAY tried to convince the board to participate in

the scheme.




                                                49
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 50 of 80




       200.    In or about January of 2018, CORKEN delivered computers to the campus of

Marion Academy. These computers were purchased by ACS and constituted the property of

ACS. Also in or about January of 2018, CORKREN sent to a Marion Academy official

Odysseyware usernames and passwords for the Marion Academy students. ACS paid for the

Marion Academy students' access to Odysseyware.

       201.    In or about February of 2018, CARTER delivered additional computers to Marion

Academy after the computers brought by CORKREN did not work well. These computers were

purchased by ACS and constituted the property of ACS.

       202.    On or about March 6, 2018, the Marion Academy board of directors voted to

approve a partnership with ACS. At the board meeting, the Marion Academy headmaster

informed the board that DEBORAH HOLLADAY was working to recruit home-schooled

students.

       203.    In or about April of2018, the Marion Academy board chairman sent a letter to

TREY HOLLADAY. The letter stated that Marion Academy would soon "no longer exist as a

private school" and was "asking Athens City Schools to consider assisting our former students

with their academic needs. This could be accomplished by allowing students to enroll as full

time students in the Athens City Schools Public Conversion Charter School until such time that

other services, such as a startup charter school, are available to them." This letter did not

accurately reflect the financial status of Marion Academy in that the school was not about to

close. The board chairman sent the letter at the direction of the co-conspirators.

       204.    In or about May of 2018, Marion Academy undertook the legal process of

changing its name from "Marion Academy" to "Marion Home School Foundation." Marion

Academy did so at the direction of the co-conspirators.



                                                 50
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 51 of 80




       205.    During in or about June and July of 2018, TUTT made efforts to recruit students

for Marion Academy for the 2018-2019 school year. By that time, Marion Academy was

operating under the name Marion Home School Foundation.

                ii.   Southern Academy

       206.    On or about February 5, 2018, CARTER went to the campus of Southern

Academy and made a charter school presentation. When requesting authorization from ACS to

go to Southern Academy, CARTER informed ACS officials that he would be: "Presenting to

potential partners for inspiring and facilitating change Using Alabama Renaissance."

       207.    Southern Academy officials informed CARTER that the school was not interested

in making the changes that would be necessary for it to enroll its students in Alabama

Renaissance.

               iii.   Jackson Academy

       208.    On or about November 9, 2017, TREY HOLLADAY,DEBORAH HOLLADAY,

CARTER,CORKREN,and TUTT met with Jackson Academy officials at a restaurant in

Orrville, Alabama. During the meeting, the above-named co-conspirators attempted to persuade

the Jackson Academy officials to make the changes required to participate in Alabama

Renaissance during the 2018-2019 school year.

       209.    In or about March and April of 2018, TREY HOLLADAY,DEBORAH

HOLLADAY,CARTER,and TUTT met with officials of Jackson Academy and attempted to

persuade them to participate in the above-described scheme.

       210.    In or about March of 2018, Jackson Academy was experiencing financial

difficulties. In or about that month, a Jackson Academy official asked TUTT if TUTT and ACS

would be willing to make a donation to Jackson Academy.



                                               51
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 52 of 80




       211.    In or about March of 2018, the Jackson Academy headmaster, the Jackson

Academy board chairman, and a Jackson Academy board member met for dinner at a

Birmingham, Alabama restaurant with TREY HOLLADAY,CARTER,and TUTT. During that

dinner, TREY HOLLADAY informed the Jackson Academy officials that ACS would only be

able to make a donation to Jackson Academy if Jackson Academy officials sent a letter to ACS

informing ACS that Jackson Academy intended to cease operations. TREY HOLLADAY

advised the Jackson Academy officials that the school would not actually have to cease

operations to receive the funding from ACS so long as they signed such a letter saying that they

would do so. TREY HOLLADAY stated that the signing of the letter would have no effect on

the ongoing operations of Jackson Academy.

       212.    During or before the dinner of in or about March of 2018, the Jackson Academy

board chairman signed a letter addressed to TREY HOLLADAY. The letter stated that Jackson

Academy had "exhaust[ed] its resources for its ongoing operations beyond March 2018." The

letter then stated that the Jackson Academy board intended to close as a private school. The

letter concluded as follows: "I ask that Athens City Schools consider assisting by enrolling and

servicing any former Jackson students that wish to enroll as an Athens City School's full-time,

virtual/blended student until other such services like a charter school are available. Choice is

important in any person's educational endeavor and we believe Athens is one of many choices

with regards to their educational needs."

       213.    After the Jackson Academy board chairman signed the letter, he gave it to TREY

HOLLADAY. TREY HOLLADAY later sent electronic copies of it to, among other people:

CARTER and an employee ofthe office of the governor of Alabama.




                                                52
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 53 of 80




       214.    On March 16, 2018, TREY HOLLADAY and CARTER caused ACS to make a

payment of $45,000 to Company A. On the same date, Company A submitted to ACS an invoice

requesting the $45,000 payment. The invoice did not reflect actual costs incurred by Company

A or money owed to Company A. It purported to seek $45,000 for: "Planning and

Enhancements in preparation for teacher and student use at satellite facilities; and recruitment

and development of staff for development and implementation of Digital Curriculum for the

remainder of the 2017-2018 fiscal year." CARTER instructed Company A officials as to what

language should appear on the invoice.

       215.    On or about March 19, 2018, TUTT,for Tutt Educational, submitted to Company

A an invoice requesting $30,000. The invoice did not reflect actual costs incurred by Tutt

Educational or money owed to Tutt Educational. On or about March 20, 2018, Company A

made a $30,000 payment to Tutt Educational. Company A did so at the direction of CARTER.

       216.    On or about March 20,2018, TUTT then, on the instructions of TREY

HOLLADAY,caused Tutt Educational to make a $30,000 payment to Jackson Academy.

               iv.    Camden Christian Academy

       217.    On or about January 8, 2018, officials of Camden Christian Academy met with

TREY HOLLADAY,CARTER,and an official of Company A at a restaurant in Montgomery.

During that meeting, CARTER offered that Camden Christian Academy could become an

accredited school under the ACS accreditation if Camden Christian Academy would enroll its

students in Alabama Renaissance.

       218.    Thereafter, on or about an unknown date, CARTER went to the campus of

Camden Christian Academy. There, he met with Camden Christian Academy officials. During

that meeting, CARTER offered the Camden Christian Academy officials inducements if Camden



                                                53
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 54 of 80




Christian Academy would provide student information that could be used to enroll students in

Alabama Renaissance. CARTER offered:(1)laptop computers;(2)internet hotspots that could

be placed in the homes of Camden Christian Academy students; and (3)access to online

curriculum. CARTER also offered that ACS would pay the salaries of Camden Christian

Academy's teachers. CARTER informed the Camden Christian Academy officials that, if the

school affiliated with Alabama Renaissance, the school could:(1) maintain its brick-and-mortar

campus;(2)continue to collect tuition from students; and (3)continue to offer religious

instruction to its students.

        219.    On or about an unknown date, CARTER sent a Camden Christian Academy

official a copy of a draft letter from the Camden Christian Academy official declaring that

Camden Christian Academy had exhausted its funds and was about to close. CARTER asked the

Camden Christian Academy official to edit the letter and send it back to him. The Camden

Christian Academy official did not edit, sign, or return the letter because the letter did not

accurately reflect Camden Christian Academy's financial status—the school was not, in fact, on

the brink of closure.

                 v.     Meadowview Christian School

        220.    On or about November 9, 2017, CARTER went to the campus of Meadowview

Christian School and made a charter school presentation.

        221.    Meadowview Christian School officials informed CARTER that the school was

not interested in making the changes that would be necessary for it to enroll its students in

Alabama Renaissance.

        10.     Failure of Alabama Renaissance and Efforts to Continue the Scheme




                                                 54
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 55 of 80




       222.   In or about July of 2018, the state superintendent of education informed TREY

HOLLADAY that ACS did not have the authority to authorize a charter school that would

operate statewide. Accordingly, plans to form Alabama Renaissance and enroll what were, in

effect, private school students, were abandoned.

       223.   Thereafter, TREY HOLLADAY and CARTER attempted to enroll full-time

Marion Academy students in Athens Renaissance for the 2018-2019 school year.

       224.   On or about August 13, 2018, CARTER went to the campus of Marion Academy

to train Marion Academy teachers.

       225.   On or about August 14, 2018, TREY HOLLADAY sent an email message to an

ASDE official. In that email message, TREY HOLLADAY wrote:

       I've got a virtual question that I need answered/verified before I can enroll about
       45 students.

       I have a letter from the board president of Marion Academy that states they have
       closed there [sic] private school and the students want to enroll in Athens
       Renaissance. I need to ensure that the [ASDE] is good with us accepting these
       students prior to enrolling. I am forwarding this letter to you to verify that we are
       good to move forward. As I understand, a parent group has formed as a home
       school support group for these students and for activities. The majority of these
       students are African-American. Additionally, Judson College is offering free dual
       enrollment classes for these students and we want to make sure we have an
       articulation agreement in place.

       Thank you and I look forward to hearing from you soon!

       Trey

As TREY HOLLADAY then knew, Marion Academy had not closed at the time he sent this

email message.

       226.   On or about August 17, 2018,the ASDE official responded to TREY

HOLLADAY's message of on or about August 14, 2018. The ASDE official noted that the




                                                55
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 56 of 80




Marion Academy website indicated that classes were to begin on Monday, August 20,2018. The

official asked TREY HOLLADAY,"How can classes start on Monday if the school is closed?"

       227.    In or about May of 2018, TUTT went to CCS offices in Evergreen and offered to

recruit private schools to enroll their students in Genesis Innovative School for the 2018-2019

school year. CCS officials agreed to allow TUTT to recruit private schools. TREY

HOLLADAY encouraged TUTT to attempt to recruit private school students for CCS.

       228.    In or about June of 2018, TUTT and a CCS official went to the campus of

Abbeville Christian Academy and attempted to persuade Abbeville Christian Academy officials

to provide student information that could be used to fraudulently enroll Abbeville Christian

Academy students in Genesis Innovative School for the 2018-2019 school year.

       229.    In or about June of 2018, TUTT and a CCS official went to the campus of

Meadowview Christian School and attempted to persuade Meadowview Christian School

officials to provide student information that could be used to fraudulently enroll Meadowview

Christian School students in Genesis Innovative School for the 2018-2019 school year.

       230.    In or about June of 2018, TUTT and a CCS official went to the campus of

Jackson Academy and attempted to persuade Jackson Academy officials to provide student

information that could be used to fraudulently enroll Jackson Academy students in Genesis

Innovative School for the 2018-2019 school year.

       11.    Payments Made During the 2017-2018 School Year

       231.    During the 2017-2018 school year, payments were made in the following manner:

                i.    State to ACS and CCS




                                               56
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 57 of 80




       232.    The state of Alabama made payments through the Foundation Program to ACS

and to CCS. These payments were, for the most part, based on the school districts' fall 2016

average daily membership.

       233.    During the 2017-2018 school year, the ASDE reviewed the possibility that ACS

had falsely inflated the number of full-time virtual students enrolled in Athens Renaissance

during the fall of 2016. In connection with this inquiry, the ASDE withheld some funding

otherwise due to ACS for its enrollment of students during the fall of 2016. Due to this

withholding, the virtual students enrolled in Athens Renaissance during the fall of 2016 only

earned for ACS approximately 75 percent of what they would have otherwise earned but for the

withholding.

       234.    The making of the payments from the state to ACS and CCS involved the use of

wire communications in interstate commerce.

                ii.   ACS to Ed Op

       235.    ACS made payments to Ed Op. These payments were based on the number of

private school students "served" by CORKREN through Ed Op during the preceding month.

Between in or about September of2017 and in or about June of 2018, CORKREN received and

deposited into an Ed Op account payments from ACS having a total value in excess of

$1,000,000.

                      ACS to Company A

       236.    ACS made payments to Company A. Between in or about October of 2017 and in

or about August of 2018, Company A received and deposited into a Company A account checks

from ACS having a total value in excess of $340,000.

               iv.    CCS to Ed Op



                                               57
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 58 of 80




       237.    CCS made payments to Ed Op. These payments were based on the number of

private school students "served" by CORKREN through Ed Op. Between in or about February

of 2018 and in or about August of 2018, CORKREN received and deposited into an Ed Op

account payments from CCS having a total value in excess of $10,000.

                v.    Ed Op to Tutt Educational

       238.    CORKREN,though Ed Op, made payments to Tutt Educational. Between in or

about August of 2017 and in or about June of 2018, Ed Op made payments to Tutt Educational

having a total value in excess of $580,000.

               vi.    Ed Op to Private Schools

       239.    CORKREN,through Ed Op, made payments to the following private schools:

Jackson Academy, Southern Academy, and Meadowview Christian School. The total value of

the payments from Ed Op to these 3 private schools exceeded $25,000.

              vii.    Ed Op to Private School Employees

       240.    CORKREN,through Ed Op, made payments to employees of the following

private schools: Jackson Academy, Southern Academy, Meadowview Christian School, and

Abbeville Christian Academy.

              viii.   Ed Op to CORKREN,TREY HOLLADAY,and CARTER

       241.    CORKREN made transfers from the Ed Op account to his own personal account.

       242.    CORKREN withdrew United States currency from the Ed Op account and from

his own personal account.

       243.    On multiple occasions, CORKREN then gave United States currency to TREY

HOLLADAY. On multiple occasions, CORKREN also gave United States currency to

CARTER.



                                              58
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 59 of 80




       244.    CORKREN also paid for the repairs of the personal vehicles of TREY

HOLLADAY's and DEBORAH HOLLADAY's children.

               ix.    Company A to Tutt Educational

       245     As noted, in or about March of 2018, Company A made one payment to Tutt

Educational having a total value of approximately $30,000.

                x.    Tutt Educational to Sage

       246.    Tutt Educational made payments to Sage. Between in or about August of 2017

and June of 2018, Tutt Educational made payments having a total value in excess of$160,000.

               xi.    Tutt Educational to Private Schools

       247.    Tutt Educational made payments to the following private schools: Marengo

Academy, Jackson Academy, Pickens Academy,the Lakeside School, Southern Academy,

Monroe Academy, Meadowview Christian School, Abbeville Christian Academy, and Marion

Academy. The total value of the payments to these schools exceeded $280,000.

              xii.    Tutt Educational to TUTT

       248.    Tutt Educational made transfers from a Tutt Educational account to the personal

accounts of TUTT.

              xiii.   Sage to DEBORAH HOLLADAY

       249.    Sage made transfers from Sage accounts to the personal accounts of TREY

HOLLADAY and DEBORAH HOLLADAY.

       250.    Sage made expenditures from the Sage account that went to the personal use of

TREY HOLLADAY and DEBORAH HOLLADAY.

              xiv.    Sage to Private Schools




                                                59
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 60 of 80




       251.   Sage also made payments to Southern Academy and an employee of Southern

Academy.

               OVERT ACTS IN FURTHERANCE OF THE CONSPIRACY

       252.   In furtherance of the conspiracy and to effect the objects ofthe conspiracy, the

following overt acts, among others, were committed in the Middle District of Alabama and

elsewhere:

       253.   The factual allegations contained in paragraphs 66 through 69, 71, 74 through 77,

82 through 85, 88, 90 through 95, 99 through 103, 105 through 109, 120, 122, 123, 126 through

130, 136 through 145, 147 through 149, 152 through 158, 160, 162, 165 through 174, 186

through 191, 197 through 201, 205, 206, 208, 209, 211, 213 through 220, 223 through 225, 227

through 230, 238 through 244, and 246 through 251 of count 1 this indictment are hereby

realleged and incorporated herein as if copied verbatim.

       254.   On or about October 19, 2016, in Winston County, Alabama, CORKREN met

TREY HOLLADAY. During that meeting, CORKREN delivered to TREY HOLLADAY a

quantity of United States currency. The United States currency constituted the proceeds of the

wire and mail fraud conspiracy.

       255.   On or about June 2, 2017, in Pike County, within the Middle District of Alabama,

CORKREN met CARTER. During that meeting, CORKREN delivered to CARTER a quantity

of United States currency. The United States currency constituted the proceeds of the wire and

mail fraud conspiracy.

       256.   On or about November 9, 2017, in Dallas County, Alabama, during a visit to the

residence of a family member of TREY HOLLADAY,CORKREN delivered to CARTER and to




                                               60
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 61 of 80




TREY HOLLADAY each quantities of United States currency. The United States currency

constituted the proceeds of the wire and mail fraud conspiracy.

       All in violation of Title 18, United States Code, Section 371.

                                         COUNTS 2-92
                                          (Wire Fraud)

       257.    The factual allegations contained in each of the foregoing paragraphs of this

indictment are hereby realleged and incorporated herein as if copied verbatim.

       258.    Between in or about February of 2016 and continuing until in or about August of

2018, in Montgomery County, within the Middle District of Alabama, and elsewhere, the

defendants,

                        WILLIAM LEE HOLLADAY,III a/k/a "Trey,"
                       DEBORAH IRBY HOLLADAY a/k/a "Deb," and
                       WILLIAM RICHARD CARTER,JR. a/k/a "Rick,"

with the intent to defraud, knowingly and willfully devised, and attempted to devise, and

participated in, with knowledge of its fraudulent nature, a scheme and artifice to defraud, and to

obtain money and property by means of materially false and fraudulent pretenses,

representations, and promises.

                                    MANNER AND MEANS

       259.    The factual allegations contained in the manner and means section of count 1 of

this indictment are hereby realleged and incorporated herein as if copied verbatim.

                                 WIRE COMMUNICATIONS

       260.    On or about October 14, 2016, in Montgomery County, within the Middle District

of Alabama, and elsewhere, for the purpose of executing the scheme and artifice to defraud and

for obtaining money and property by false and fraudulent pretenses, representations, and

promises, and attempting to do so, the defendants,


                                                61
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 62 of 80




                       WILLIAM LEE HOLLADAY,III a/k/a "Trey" and
                       WILLIAM RICHARD CARTER,JR. a/k/a "Rick,"

knowingly transmitted, caused to be transmitted, and aided and abetted the transmission of wire

communications in interstate commerce, to wit: the extraction of stored student information data

about particular full-time private school students by ASDE officials for the purpose of

calculating the average daily membership of ACS during the 20 school days following Labor

Day of 2016, with each fraudulently enrolled full-time private school student giving rise to a

separate count:

 COUNT                         STUDENT                            STUDENT'S ACTUAL
                                                                  PRIVATE SCHOOL

 2                             J.M.                               Marengo Academy

 3                             M.G.                               Marengo Academy

 4                             C.D.                               Marengo Academy

 5                             W.D.                               Marengo Academy

 6                             C.E.                               Marengo Academy

 7                             J.Br.                              Marengo Academy

 8                             S.O.                               Marengo Academy

 9                             E.S.                               Marengo Academy

 10                            J.Be.                              Marengo Academy

 11                            E.M.                               Jackson Academy

 12                            H.M.                               Jackson Academy

 13                            J.K.                               Jackson Academy

 14                            J.G.                               Jackson Academy

 15                            J.P.                               Jackson Academy


                                               62
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 63 of 80




16                      R.S.                       Jackson Academy

17                      W.F.                       Jackson Academy

18                      Sk.S.                      Jackson Academy

19                      Sh.S.                      Jackson Academy

20                      A.M.                       Pickens Academy

21                      C.R.                       Pickens Academy

22                      J.R.                       Pickens Academy

23                      J.M.                       Pickens Academy

24                      L.D.                       Pickens Academy

25                      O.L.                       Pickens Academy

26                      R.H.                       Pickens Academy

27                      T.C.                       Pickens Academy

28                      A.M.                       Pickens Academy

29                      A.D.                       The Lakeside School

30                      H.S.                       The Lakeside School

31                      D.B.                       The Lakeside School

32                      J.F.                       The Lakeside School

33                      J.W.                       The Lakeside School

34                      L.G.                       The Lakeside School

35                      M.C.                       The Lakeside School

36                      A.M.                       The Lakeside School

37                      M.C.                       Southern Academy

38                      N.A.                       Southern Academy


                                     63
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 64 of 80




 39                            C.D.                               Southern Academy

 40                            B.H.                               Southern Academy

 41                            A.A.                               Southern Academy

 42                            A.H.                               Southern Academy

 43                            A.D.                               Southern Academy

 44                            J.P.                               Southern Academy



       261.    On or about October 10, 2017, in Montgomery County, within the Middle District

of Alabama, and elsewhere, for the purpose of executing the scheme and artifice to defraud and

for obtaining money and property by false and fraudulent pretenses, representations, and

promises, and attempted to do so, the defendants,

                       WILLIAM LEE HOLLADAY,III a/k/a "Trey" and
                       WILLIAM RICHARD CARTER,JR. alk/a "Rick,"

knowingly transmitted, caused to be transmitted, and aided and abetted the transmission of wire

communications in interstate commerce,to wit: the extraction of stored student information data

about particular full-time private school students by ASDE officials for the purpose of

calculating the average daily membership of ACS during the 20 school days following Labor

Day of 2017, with each fraudulently enrolled full-time private school student giving rise to a

separate count:

 COUNT                            STUDENT                         STUDENT'S ACTUAL
                                                                  PRIVATE SCHOOL

 45                               J.M.                            Marengo Academy

 46                               M.G.                            Marengo Academy

 47                               C.D.                            Marengo Academy


                                               64
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 65 of 80




48                         W.D.                     Marengo Academy

49                         C.E.                     Marengo Academy

50                         J.Br.                    Marengo Academy

51                         S.O.                    Marengo Academy

52                         E.S.                     Marengo Academy

53                         J.Be.                    Marengo Academy

54                         E.M.                    Jackson Academy

55                         H.M.                    Jackson Academy

56                         J.K.                    Jackson Academy

57                         J.G.                    Jackson Academy

58                         J.P.                    Jackson Academy

59                         R.S.                    Jackson Academy

60                         Sk.S.                   Jackson Academy

61                         Sh.S.                   Jackson Academy

62                         W.F.                    Jackson Academy

63                         R.A.                    Pickens Academy

64                         C.R.                    Pickens Academy

65                         J.R.                    Pickens Academy

66                         J.M.                    Pickens Academy

67                         L.D.                    Pickens Academy

68                         O.L.                    Pickens Academy

69                         R.H.                    Pickens Academy

70                         A.M.                    Pickens Academy


                                     65
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 66 of 80




 71                               M.C.                            Southern Academy

 72                               A.N.                            Southern Academy

 73                               J.B.                            Southern Academy

 74                               B.H.                            Southern Academy

 75                               A.A.                            Southern Academy

 76                               A.H.                            Southern Academy

 77                               A.D.                            Southern Academy

 78                               J.P.                            Southern Academy



       262.    On or about November 13, 2017, in Montgomery County, within the Middle

District of Alabama, and elsewhere, for the purpose of executing the scheme and artifice to

defraud and for obtaining money and property by false and fraudulent pretenses, representations,

and promises, and attempted to do so, the defendants,

                        WILLIAM LEE HOLLADAY,III a/k/a "Trey,"
                       DEBORAH IRBY HOLLADAY a/k/a "Deb," and
                       WILLIAM RICHARD CARTER,JR. a/k/a "Rick,"

knowingly transmitted, caused to be transmitted, and aided and abetted the transmission of wire

communications in interstate commerce, to wit: the extraction of stored student information data

about particular full-time private school students by ASDE officials for the purpose of

calculating the average daily membership of ACS during the 20 school days following Labor

Day of 2017, with each fraudulently enrolled full-time private school student giving rise to a

separate count:




                                                66
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 67 of 80




 COUNT                            STUDENT                           STUDENT'S ACTUAL
                                                                    PRIVATE SCHOOL

 79                               C.S.                              Meadowview Christian
                                                                    School

 80                               K.H.                              Meadowview Christian
                                                                    School

 81                               N.F.                              Meadowview Christian
                                                                    School

 82                               B.H.                              Meadowview Christian
                                                                    School

 83                               N.S.                              Meadowview Christian
                                                                    School



       263.    On or about the dates listed below, in the locations listed below, within the

Middle District of Alabama, and elsewhere, for the purpose of executing the scheme and artifice

to defraud and for obtaining money and property by false and fraudulent pretenses,

representations, and promises, the below-listed defendants knowingly transmitted, caused to be

transmitted, and attempted to do so, and aided and abetted the transmission of wire

communications in interstate commerce, to wit: the transmission of email messages in

furtherance of the scheme and artifice to defraud, with each email message giving rise to a

separate count:

 COUNT              ON OR                DEFENDANT            DESCRIPTION           LOCATION
                    ABOUT DATE           CHARGED              OF EMAIL              MESSAGE
                                                              MESSAGE               SENT OR
                                                                                    RECEIVED

 84                 April 18, 2016       TREY                 Message from          Received in
                                         HOLLADAY             TREY                  Barbour
                                                              HOLLADAY's            County.
                                                              ACS email account
                                                              to D.B., the

                                                67
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 68 of 80




                                               headmaster of the
                                               Lakeside School
                                               having a subject of
                                               "Re: Lakeside
                                               School," stating in
                                               part,"We can
                                               accommodate your
                                               request. We are
                                               still working on a
                                               pricing model, but
                                               we believe that we
                                               can do it at a very   .
                                               reasonable per
                                               student price. The
                                               AP classes may
                                               cost more, but we
                                               won't know until
                                               we know which
                                               classes are
                                               needed."

85              November 30,   TREY            Message from          Received in
                2016           HOLLADAY        TREY                  Coffee
                                               HOLLADAY's            County.
                                               ACS email account
                                               to C.T., the Elba
                                               City Schools
                                               superintendent,
                                               stating that he was
                                               attaching a draft
                                               consulting contract
                                               "for the work you
                                               are providing ACS
                                               outside of your
                                               regular position in
                                               order for us to be
                                               successful in
                                               providing
                                               educational
                                               services for
                                               students in
                                               southeast
                                               Alabama."




                                     68
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 69 of 80




86              February 24,     CARTER        Message from         Sent from
                2017                           CARTER'S ACS         Montgomery
                                               email account to     County.
                                               L.H., an Athens
                                               Renaissance
                                               guidance
                                               counselor,
                                               DEBORAH
                                               HOLLADAY,and
                                               CORKREN having
                                               the subject of"Re:
                                               EOs," instructing
                                               them that, among
                                               other things,"Mr.
                                               Corkren will
                                               finalize report
                                               cards for all his
                                               EO's in the next
                                               week or so."

87              August 1, 2017   DEBORAH       Message from          Received in
                                 HOLLADAY      DEBORAH               Henry
                                               HOLLADAY's            County.
                                               Gmail email
                                               account to M.C.,
                                               the headmaster of
                                               Abbeville Christian
                                               Academy, having
                                               the subject of
                                               "Welcome Letter,"
                                               containing no text,
                                               but a draft letter to
                                               parents from
                                               school officials,
                                               stating, in part,
                                               "For the new
                                               school year,
                                               <ACADEMY
                                               NAME> has
                                               contracted with an
                                               educational service
                                               provider(ESP)for
                                               its broad catalog of
                                               award-winning,
                                               standards-based
                                               online curriculum


                                     69
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 70 of 80




                                               and courses that
                                               will be used by our
                                               teachers to
                                               supplement when
                                               needed instruction
                                               and course
                                               content."

88              August 22, 2017 TREY           Message from        Received in
                                HOLLADAY       TREY                Montgomery
                                               HOLLADAY's          County.
                                               ACS email account
                                               to an ASDE
                                               official, E.T.,
                                               having a subject of
                                               "Re: Contested
                                               Students," and
                                               stating, in part,
                                               "We will bring
                                               those items to show
                                               that everything was
                                               done on our part to
                                               follow the law and
                                               the [ASDE]
                                               guidelines from
                                               this past March."

89              August 24, 2017 TREY           Message from          Received in
                                HOLLADAY       TREY                  Montgomery
                                               HOLLADAY's            County.
                                               ACS email account
                                               to the state
                                               superintendent of
                                               education's chief
                                               of staff having a
                                               subject of"Draft
                                               Protocols" and
                                               listing steps TREY
                                               HOLLADAY was
                                               considering taking
                                               to "secure [ACS's]
                                               program[.]"




                                     70
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 71 of 80




90              November 17,   CARTER          Message from       Received in
                2017                           CARTER's ACS       Montgomery
                                               email account to   County.
                                               the deputy state
                                               superintendent of
                                               education for the
                                               division of
                                               administrative and
                                               financial services
                                               having the subject
                                               "Requested
                                               Information on
                                               Virtual,"
                                               containing ACS's
                                               response to
                                               ASDE's request for
                                               documents relating
                                               to Athens
                                               Renaissance,
                                               including false
                                               Odysseyware
                                               reports.

91              November 17,   TREY            Message from         Received in
                2017           HOLLADAY        TREY                 Montgomery
                                               HOLLADAY's           County.
                                               ACS email account
                                               to an ASDE
                                               official, J.L.,
                                               having the subject
                                               line,"Fwd:
                                               Requested
                                               Information on
                                               Virtual,"
                                               containing a
                                               forwarded copy of
                                               CARTER's email
                                               message of the
                                               same date to the
                                               deputy state
                                               superintendent of
                                               education for the
                                               division of
                                               administrative and
                                               financial services.0



                                     71
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 72 of 80




 92                 December 7,        CARTER                Message from         Received in
                    2017                                     CARTER's ACS         Montgomery
                                                             email account to an County.
                                                             Alabama Senate
                                                             staff person having
                                                             the subject "Athens
                                                             City Schools
                                                             Assistance
                                                             Needed," stating,
                                                             among other
                                                             things,"we have
                                                             taken measures in
                                                             the current school
                                                             year to prevent
                                                             private school
                                                             enrollees from
                                                             participating in our
                                                             full-time programs
                                                             (even though many
                                                             legislators support
                                                             it, there is no law
                                                             prohibiting it and
                                                             [ASDE] has not
                                                             issued any
                                                             guidance against
                                                             it)."



       Each in violation of Title 18, United States Code, Sections 1343 and 2.

                                      COUNTS 93-127
                                  (Aggravated Identity Theft)

       264.    The factual allegations contained in each ofthe foregoing paragraphs ofthis

indictment are hereby realleged and incorporated herein as if copied verbatim.

       265.    On or about October 14, 2016, in Montgomery County, within the Middle District

of Alabama, and elsewhere, the below-listed defendants, aiding and abetting each other,

knowingly used, without lawful authority, the means ofidentification ofother persons during

and in relation to a felony violation enumerated in Title 18, United States Code, Section



                                               72
       Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 73 of 80




1028A(c), to wit: the offenses in this indictment identified as related counts below, knowing that

the means of identification belonged to another actual person, that is, they knowingly used the

names of actual persons known to the grand jury, listed by their initials below, to commit wire

fraud, with the use of each name giving rise to a separate count:

 COUNT                    DEFENDANT(S)          RELATED WIRE              VICTIM
                          CHARGED               FRAUD COUNT

 93                       TREY                  9                         E.S.
                          HOLLADAY,
                          CARTER,and
                          CORKREN

 94                       TREY                  11                        E.M.
                          HOLLADAY and
                          CARTER

 95                       TREY                  12                        H.M.
                          HOLLADAY and
                          CARTER

 96                       TREY                  13                        J.K.
                          HOLLADAY and
                          CARTER

 97                       TREY                  14                        J.G.
                          HOLLADAY and
                          CARTER

 98                       TREY                  15                        J.P.
                          HOLLADAY and
                          CARTER

 99                       TREY                  16                        R.S.
                          HOLLADAY and
                          CARTER

 100                      TREY                  17                        W.F.
                          HOLLADAY and
                          CARTER




                                                73
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 74 of 80




101                  TREY             18                  Sk.S.
                     HOLLADAY and
                     CARTER

102                  TREY             19                  Sh.S.
                     HOLLADAY and
                     CARTER

103                  TREY             20                   A.M.
                     HOLLADAY and
                     CARTER

104                  TREY             21                  C.R.
                     HOLLADAY and
                     CARTER

105                  TREY             22                   J.R.
                     HOLLADAY and
                     CARTER

106                  TREY             23                  J.M.
                     HOLLADAY and
                     CARTER

107                  TREY             24                  L.D.
                     HOLLADAY and
                     CARTER

108                  TREY             25                  O.L.
                     HOLLADAY and
                     CARTER

109                  TREY             26                  R.H.
                     HOLLADAY and
                     CARTER

110                  TREY             27                  T.C.
                     HOLLADAY and
                     CARTER

111                  TREY             28                   A.M.
                     HOLLADAY and
                     CARTER




                                      74
      Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 75 of 80




112                  TREY             29                  A.D.
                     HOLLADAY and
                     CARTER

113                  TREY             30                  H.S.
                     HOLLADAY and
                     CARTER

114                  TREY             31                  D.B.
                     HOLLADAY and
                     CARTER

115                  TREY             32                  J.F.
                     HOLLADAY and
                     CARTER

116                  TREY             33                  J.W.
                     HOLLADAY and
                     CARTER

117                  TREY             34                  L.G.
                     HOLLADAY and
                     CARTER

118                  TREY             35                  M.C.
                     HOLLADAY and
                     CARTER

119                  TREY             36                  A.M.
                     HOLLADAY and
                     CARTER

120                  TREY             37                  M.C.
                     HOLLADAY and
                     CARTER

121                  TREY             38                  N.A.
                     H()LLADAY and
                     CARTER

122                  TREY             39                  C.D.
                     HOLLADAY and
                     CARTER




                                      75
       Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 76 of 80




 123                      TREY                   40                         B.H.
                          HOLLADAY and
                          CARTER

 124                      TREY                   41                         A.A.
                          HOLLADAY and
                          CARTER

 125                      TREY                   42                         A.H.
                          HOLLADAY and
                          CARTER

 126                      TREY                   43                         A.D.
                          HOLLADAY and
                          CARTER

 127                      TREY                   44                         J.P.
                          HOLLADAY and
                          CARTER



        Each in violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.

                                FORFEITURE ALLEGATION-1

        A.     The allegations contained in Count 1 of this Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United States

Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461.

        B.     Upon conviction of the offenses in violation of Title 18, United States Code,

Section 371, set forth in Count 1 of this Indictment, the defendants,

                         WILLIAM LEE HOLLADAY,III a/k/a "Trey,"
                          DEBORAH IRBY HOLLADAY a/k/a "Deb,"
                        WILLIAM RICHARD CARTER,JR. a/k/a "Rick,"
                          GREGORY EARL CORKREN a/k/a "Greg,"
                                DAVID WEBB TUTT,and
                           THOMAS MICHAEL SISK a/k/a "Tom,"




                                                 76
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 77 of 80




shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C)

and Title 28, United States Code, Section 2461, all proceeds obtained, directly or indirectly, from

the offenses in violation of Title 18, United States Code, Section 371.

       C. If any of the property described above, as a result of any act or omission of the

defendants:

               (1)     Cannot be located upon the exercise of due diligence;

               (2)     Has been transferred or sold to, or deposited with, a third party;

               (3)     Has been placed beyond the jurisdiction of the court;

               (4)     Has been substantially diminished in value; or

               (5)     Has been commingled with other property which cannot be divided
                       without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

982(b)(1) and Title 28, United States Code, Section 2461(c).

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code, Section 2461.

                                FORFEITURE ALLEGATION-2

       A.      The allegations contained in Counts 2-92 of this Indictment are hereby realleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461.

       B.      Upon conviction of the offenses in violation of Title 18, United States Code,

Section 1343 set forth in Counts 2-92 of this Indictment, the defendants,




                                                 77
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 78 of 80




                              WILLIAM LEE HOLLADAY,III a/k/a "Trey,"
                             DEBORAH IRBY HOLLADAY a/k/a "Deb," and
                             WILLIAM RICHARD CARTER,JR. a/k/a "Rick,"

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C)

and Title 28, United States Code, Section 2461, all proceeds obtained, directly or indirectly, from

the offenses in violation of Title 18, United States Code, Section 1343.

       C. If any of the property described above, as a result of any act or omission of the

defendants:

       (1)     Cannot be located upon the exercise of due diligence;

       (2)     Has been transferred or sold to, or deposited with, a third party;

      (3)      Has been placed beyond the jurisdiction of the court;

      (4)      Has been substantially diminished in value; or

       (5)     Has been commingled with other property which cannot be divided without

               difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

982(b)(1) and Title 28, United States Code, Section 2461(c).

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code, Section 2461.

                                  FORFEITURE ALLEGATION-3
       A.      The allegations contained in Counts 93-127 ofthis Indictment are hereby realleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United

States Code, Section 982(a)(2)(B).

       B.      Upon conviction of the offenses in violation of Title 18, United States Code,

Section 1028A(a)(1), set forth in Counts 93-127 of this Indictment, the defendants,

                                                 78
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 79 of 80




                        WILLIAM LEE HOLLADAY,III a/k/a "Trey,"
                      WILLIAM RICHARD CARTER,JR. a/k/a "Rick," and
                         GREGORY EARL CORKREN a/k/a "Greg,"

 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(2)(B),

 any and all property constituting or derived from proceeds defendants obtained directly or

 indirectly as a result of the offenses in violation of Title 18, United States Code, Section

 1028A(a)(1).

         C.     If any ofthe property described in this forfeiture allegation, as a result ofany act

 or omission ofthe defendants:

                (1)     Cannot be located upon the exercise of due diligence;

                (2)     Has been transferred or sold to, or deposited with, a third party;

                (3)     Has been placed beyond the jurisdiction of the court;

                (4)     Has been substantially diminished in value; or

                (5)     Has been commingled with other property which cannot be divided
                        without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to Title 21, United

States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

       All pursuant to Title 18, United States Code, Section 982(a)(2)(B).

A TRUE BILL:




09N0-;/. re-7
LOUIS V. FRANKLIN, SR.
UNITED STAiES     •RNEY



Jo than S..Ros"r
Assistant United States Attorney


                                                 79
     Case 2:21-cr-00049-MHT-JTA Document 1 Filed 01/13/21 Page 80 of 80




Assistant United States Attorney


    A((7V<-0Zi
Alice S. LaCour
Assista         Sta       orney



Verne H. Speirs
Assistant United States Attorney




                                     80
